Exhibit 10.52

DATED OCTOBER 21, 2015

SHARE PURCHASE AGREEMENT

AMONGST

ATC ASIA PACIFIC PTE. LTD.

(the Purchaser)

AND

AMERICAN TOWER INTERNATIONAL, INC.

(the Purchaser Guarantor)

AND

THE PERSONS SET OUT IN SCHEDULE I

(the Sellers)

AND

VIOM NETWORKS LIMITED

(the Company)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1

   DEFINITIONS AND INTERPRETATION      2   

2

   SALE AND PURCHASE OF THE SALE SHARES      15   

3

   CONDITIONS PRECEDENT      16   

4

   COMPLETION      21   

5

   CONDITION SUBSEQUENT      23   

6

   REPRESENTATIONS AND WARRANTIES      24   

7

   UNDERTAKINGS      28   

8

   CONFIDENTIALITY      37   

9

   INDEMNITY      38   

10

   WITHOLDING TAX MATTERS      42   

11

   FEES AND EXPENSES      42   

12

   TERMINATION      43   

13

   NOTICES      44   

14

   GOVERNING LAW      45   

15

   DISPUTE RESOLUTION      45   

16

   MISCELLANEOUS      47   

SCHEDULE I

     62   

SCHEDULE II

     68   

SCHEDULE III

     70   

SCHEDULE IV

     77   

SCHEDULE V

     81   

SCHEDULE VI

     82   

SCHEDULE VII

     84   

SCHEDULE VIII

     86   

SCHEDULE IX

     88   

SCHEDULE X

     90   

SCHEDULE XI

     94   

 

(i)



--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

This Share Purchase Agreement (this “Agreement”) is executed on the 21st day of
October, 2015 (the “Execution Date”), at Delhi, India by and amongst:

 

1. ATC ASIA PACIFIC PTE. LTD., a company incorporated in Singapore having its
registered office at One Raffles Quay, North Tower, Level 25, Singapore 048583
(hereinafter referred to as the “Purchaser”, which expression shall include its
successors and permitted assigns);

 

2. AMERICAN TOWER INTERNATIONAL, INC., a company incorporated in the State of
Delaware, United States of America, whose registered office is at 1209 Orange
Street, Wilmington, County of New Castle (hereinafter referred to as the
“Purchaser Guarantor”, which expression shall include its successors and
permitted assigns);

 

3. THE PERSONS SET OUT IN SCHEDULE I, whose description is set out in Schedule I
(hereinafter collectively referred to as the “Sellers”, which expression shall
include their successors and permitted assigns); and

 

4. VIOM NETWORKS LIMITED, a company incorporated under the Companies Act, 1956
and having its registered office at D-2, 5th Floor, Southern Park, Saket Place,
Saket, New Delhi 110017, India (hereinafter referred to as the “Company”, which
expression shall include its successors and permitted assigns);

(The Purchaser, the Purchaser Guarantor, the Sellers and the Company are
hereinafter referred to each individually as a “Party” and collectively as the
“Parties”.)

WHEREAS:

 

(A) The Company is engaged in the business of establishing and maintaining
passive telecom infrastructure (pursuant to IP-1 Registration (as defined
hereinafter)) and providing services in relation thereto and control of the day
to day management of the Company per the terms of the Existing Shareholders
Agreement (as defined hereinafter) is vested with senior executive personnel of
the Company.

 

(B) The Sellers collectively own 555,429,602 Equity Shares representing 83.86%
of the issued and outstanding equity share capital of the Company calculated on
a Fully Diluted Basis. As on the Execution Date, IIF is a preference shareholder
with its rights set out in the Investment Agreement and in accordance with the
Companies Act, 2013 (as may be modified, amended or re-enacted from time to
time) with no ability to direct the management of the Company and its
operations. Considering that IIF has a tag-along right under clause 3.3.2 of the
Investment Agreement (defined below) on the transfer by TTSL and QTIPL of their
Equity Shares in the Company, subject to the terms and conditions as set out in
this Agreement and in accordance with the terms of the Investment Agreement, IIF
has agreed to participate in the sale on conversion of 1/3rd of the IIF Shares
(defined below).

 

(C) The Purchaser has agreed to purchase from, and the Sellers have agreed to
sell to the Purchaser, the Sale Shares (as defined hereinafter) in the manner
and on the terms and conditions set out in this Agreement.

 

(D)

The Parties are now desirous of entering into this Agreement to record and
define their

 

1



--------------------------------------------------------------------------------

  mutual rights and obligations in relation to, and the terms and consideration
of, the acquisition of the Sale Shares by the Purchaser.

 

(E) The Purchaser Guarantor has agreed to guarantee the obligations of the
Purchaser in accordance with the terms of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

 

1 DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

Capitalised terms used in this Agreement shall have the following meanings:

“Accounting Principles” shall mean generally accepted accounting principles and
policies in India as set forth in pronouncements of the Institute of Chartered
Accountants of India and in the Companies Act of India and as in effect from
time to time as modified and as consistently applied by the Company;

“Action or Proceeding” shall mean any litigation, claim, action, suit or
proceeding, demand, arbitral action, governmental inquiry, investigation or
criminal prosecution;

“Affiliate” with respect to any Person, shall mean any other Person that is
directly or indirectly, through one or more intermediate Persons, Controlling,
Controlled by, or under common Control of such Person, provided that for the
purposes of this Agreement, the Company shall not be an Affiliate of any of the
other Parties. Provided however that, (i) with respect to Indivest, the term
Affiliate shall mean only GIC Pte Ltd and entities Controlled by it, and
(ii) with respect to Funderburk Mauritius Limited, the term Affiliate shall mean
only Funderburk Mauritius Limited and entities Controlled by it;

“Agreed Accounting Firm” shall mean:

 

  (a) Deloitte Touché Tohmatsu or any of their Indian Affiliates or associates,

 

  (b) KPMG or any of their Indian Affiliates or associates,

 

  (c) Price Waterhouse Coopers or any of their Indian Affiliates or associates,

 

  (d) EY (formerly, Ernst & Young) or any of their Indian Affiliates or
associates; or

 

  (e) BMR Advisors;

“Agreement” shall have the meaning given to the term in the Preamble;

“Alternative Transaction” shall mean:

 

  (a) with respect to the Company:

 

2



--------------------------------------------------------------------------------

  (i) any direct or indirect merger, consolidation, sale, assignment, lease,
transfer, issuance or disposition of, or similar transaction involving:

 

  a. the Company or its subsidiaries with respect to all or a majority of the
Sites (in each case, not being a transaction in the ordinary course of business
of the Company or a transaction between a Seller and its Affiliates), or

 

  b. any shares of share capital of the Company or its subsidiaries; or

 

  (ii) any direct or indirect transaction, having the effect of causing a change
in Control of the Company or its business.

Provided however that (A) the issuance of any securities for the purposes of
redemption of or payment of dividends in relation to the IIF Shares in
accordance with the Investment Agreement; (B) the issuance of shares pursuant to
the IIF Conversion; and (C) transfer of shares by any Persons constituting the
Kanoria Block to their respective Affiliates or a transfer of shares by TSL or
TTSL to any of their respecvtive Affiliates (including, TOF) (where such
transferee has executed a deed of adherence to the Transaction Documents, as may
be applicable), shall not constitute an Alternative Transaction; and

 

  (b) with respect to the Purchaser and its Affiliates that directly or
indirectly have a presence in India, any direct or indirect acquisition,
subscription, merger, consolidation, investment, sale, assignment, transfer,
disposition, capital investment, purchase or any other transaction that has the
effect of Purchaser or its Affiliates acquiring a stake or interest in or assets
or business of any telecommunications infrastructure service provider in India,
other than the Company; provided, however, that, with respect to the Purchaser
and its Affiliates, an Alternative Transaction shall not include any acquisition
of tower assets numbering fewer than five hundred (500) per month; provided,
further, that, for the avoidance of doubt, nothing contained herein shall
restrict the ordinary course of business conducted by American Tower Corporation
and its Affiliates in India as of the date hereof;

“American Tower Corporation” shall mean American Tower Corporation, a company
incorporated under the laws of the United States of America and having its
registered office at 116 Huntington Avenue, Boston, Massachusetts, U.S.A.;

“Anti-Bribery Laws” shall mean the US Foreign Corrupt Practices Act, 15 U.S.C.
§78-dd-1, et seq., each as existing at the time of execution of this Agreement
or otherwise existing at the time a relevant action was taken;

“ATC Guarantee” shall mean the irrevocable and unconditional sponsor support
agreement guarantee made on the date hereof in favor of the Sellers by American
Tower Corporation guaranteeing the Purchaser Guarantor’s obligations under
Clause 16.12 and the obligation of the Purchaser to pay the Purchase
Consideration, and governed by laws of the State of New York;

“Audited Financial Statements” shall mean the audited financial statements of
the Company for the period for which such financial statements pertain
(including the balance sheet, profit and loss account, the notes to the
financial statements, the director’s report, the auditor’s report and all
disclosures as prescribed in Schedule III of the Companies Act of India, except

 

3



--------------------------------------------------------------------------------

that the director’s report shall not be required for the quarterly financial
statements), along with all related audited statements of income, sources and
uses of cash, share capital and reserves for such period;

“Base Working Capital” shall mean the Working Capital of INR 456,28,00,000,
which has been calculated based upon the assets and liabilities of the Company
set forth in the Company’s Audited Financial Statements as of June 30, 2015;

“Business Day” shall mean a day, other than a Saturday or Sunday, on which
scheduled commercial banks are open for business in (i) Mumbai and (ii) Boston
and (iii) Singapore;

“CCI” shall mean the Competition Commission of India;

“Combination” shall mean and refer to the merger and amalgamation and/or
combination of the businesses and operations of the Purchaser and its Affiliates
in India with the business and operations of the Company such Combination to
take place in accordance with the Implementation Agreement and the New
Shareholders Agreement;

“Combination MOU” shall mean the memorandum of understanding of even date,
executed between the Company, the Purchaser, TTSL, TSL, MSIPL, SMIT and IDFCPE
III and each of the entities through which the Purchaser or its Affiliates
undertakes its business in India along with their respective shareholders,
setting out inter alia the guiding principles for the Combination and key terms
and conditions to be included in the Implementation Agreement, including the
principles for determination of the swap ratio for the proposed Combination and
principles to ensure that there is no conflict of interest between the
Purchaser, on the one hand, and the Company, the TTSL, TSL, MSIPL, SMIT and
IDFCPE III, on the other;

“Companies Act of India” shall mean (Indian) Companies Act, 1956 and the
Companies Act, 2013, as applicable, and, as amended from time to time and as
supplemented by the rules and regulations issued thereunder;

“Company” shall have the meaning given to the term in the Preamble to this
Agreement;

“Company Disclosure Schedule” shall mean the disclosure schedule delivered by
the Company to the Purchaser on the date hereof, and as may be updated in
accordance with Clause 6.6;

“Company Indemnifying Seller” shall have the meaning as set out in Clause 9.2;

“Company Warranties” shall have the meaning as set out in Clause 6.3;

“Completion” shall have the meaning given to the term in Clause 2.3;

“Completion Date” shall have the meaning given to the term in Clause 2.3;

“Completion Working Capital” shall mean the Working Capital calculated in
accordance with the provisions of Clause 2.4 below;

“Conditions Precedent” shall mean those conditions set forth in Clauses 3.1, 3.2
and 3.3;

“Consolidated Arbitration” shall have the meaning set forth in Clause 15.7;

 

4



--------------------------------------------------------------------------------

“Contingent Liabilities” shall mean any Liability that is required under the
Accounting Principles to be provisioned or reserved for in the financial
statements of the Company or disclosed in the notes thereto;

“Contract” shall mean any subsisting agreement, lease, leave or license,
evidence of Indebtedness, mortgage, indenture, security agreement or other
contract, including any schedules or exhibits thereto, but excluding the Land
Leases;

“Control” shall mean the power to direct the management or policies of a Person,
directly or indirectly, whether through the ownership of shares or other
securities, by contract or otherwise; provided that, in any event, the direct or
indirect ownership of more than fifty percent (50%) of the securities of a
Person is deemed to constitute Control of that Person, and “Controlling” and
“Controlled” have corresponding meanings;

“Current Assets” shall mean, as of the applicable date, all of the consolidated
current assets of the Company or other provisions as determined in accordance
with the Accounting Principles and in accordance with Schedule VIII;

“Current Liabilities” shall mean, as of the applicable date, all of the
consolidated current Liabilities of the Company, excluding borrowings from
banks, if any, as determined in accordance with the Accounting Principles and in
accordance with Schedule VIII;

“De Minimis Loss” shall have the meaning given to the term in Clause 9.11;

“DOT” shall mean the Department of Telecommunications, Ministry of
Communications and Information Technology, Government of India;

“Encumbrance” shall mean any mortgage, charge (whether fixed or floating),
pledge, lien, hypothecation, assignment, deed of trust, title retention,
security interest or other encumbrance of any kind securing, or conferring any
priority of payment in respect of, any obligation of any Person, or any
arrangement for exercising voting rights issued to a third party, a power of
attorney (by whatever name called) issued to a third party for transferring or
exercising any rights or a voting trust agreement, or an interest, option, right
of first offer or refusal or other transfer restriction in favour of any Person;

“Equipment” shall mean all physical assets (other than real property and
interests therein), and includes civil and electrical infrastructure, machinery,
tools, equipment, fixtures, vehicles, spare parts and other tangible property,
in each case whether owned or leased by the Company, that is used by the Company
for the operation or management of the Sites and includes generators, batteries,
and security devices, but excluding Operator Equipment;

“Equity Shares” shall mean the issued and outstanding equity shares of the
Company on a Fully Diluted Basis with face value of Rupees ten (Rs.10) each;

“Execution Date” shall have the meaning given to the term in the Preamble to
this Agreement;

“Executive Committee” shall mean the current executive committee of the board of
directors of the Company;

 

5



--------------------------------------------------------------------------------

“Existing Inter-se Agreement” shall mean the inter-se agreement, dated 29 July
2009, between certain Existing Shareholders with respect to the inter-se rights
of such Existing Shareholders;

“Existing Shareholders” shall mean the shareholders of the Company as on the
Execution Date as listed at Schedule I;

“Existing Shareholders Agreement” shall mean the Shareholders Agreement, dated
August 18, 2009, executed inter alia between and amongst certain Existing
Shareholders and the Company;

“FIPB” shall mean the Foreign Investment Promotion Board, Department of Economic
Affairs, Ministry of Finance, Government of India;

“Fully Diluted Basis” shall mean, with reference to any amount or percentage of
the share capital of the Company, such amount or percentage calculated as if all
of the securities (including any convertible preferred shares), stock options or
other obligations that are convertible into or exercisable or exchangeable for,
or which carry a right to subscribe to or purchase or which represent or bestow
any beneficial ownership or interest in, the shares of the Company, then issued
and outstanding, had been exercised in full (whether or not such securities,
stock options or other obligations are at such time exercisable or convertible),
it being clarified that the IIF Conversion shall be taken into account for any
calculation of shareholding on a Fully Diluted Basis. It is further clarified
that any non-convertible preference shares held under the Investment Agreement
shall not be considered for the purposes of determining the shareholding of the
Company on a Fully Diluted Basis;

“Governmental Approvals” shall mean all licenses, permits, no-objection
certificates, franchises, certifications, waivers, variances, registrations,
consents, approvals, qualifications and other authorizations to, from or with
any Governmental Authority;

“Governmental Authority” shall mean any governmental or statutory authority,
government department, agency, commission, board, stock exchange, tribunal or
court or other entity authorized to make Laws, rules or regulations or pass
directions, having or purporting to have jurisdiction or any state or other
sub-division thereof or any municipality, district or other sub-division
thereof;

“Government Entity” shall mean (a) a Governmental Authority; or (b) a government
owned/government-controlled association, organization, business or enterprise,
provided that Funderburk Mauritius Limited or its Affiliates shall not be deemed
to be a Government Entity;

“Government Official” shall mean (a) an employee, officer or representative of,
or any person otherwise acting in an official capacity for or on behalf of a
Government Entity; (b) a legislative, administrative, or judicial official,
regardless of whether elected or appointed; (c) an officer of, or individual who
holds a position in, a political party; (d) a candidate for political office;
(e) an individual who holds any other official, ceremonial, or other appointed
or inherited position with a government or any of its agencies; or (f) an
officer or employee of a supra-national organization (e.g., World Bank, United
Nations, International Monetary Fund, OECD), provided that no person employed by
or representing Funderburk Mauritius Limited or its Affiliates shall be deemed
to be a Government Official;

 

6



--------------------------------------------------------------------------------

“IA CWC Certificate” shall have the meaning set out in Clause 2.4.2;

“IDFCPE II” shall have the meaning as set out in Schedule I;

“IDFCPE III” shall mean IDFC Private Equity Fund III, a unit scheme of the IDFC
Infrastructure Fund 3 (being a trust created under the Indian Trusts Act, 1881
and registered as a venture capital fund with the Securities Exchange Board of
India under the Securities and Exchange Board of India (Venture Capital Funds)
Regulations, 1996) and whose office is at 201, Naman Chambers, C-32, G-Block,
Bandra Kurla Complex, Bandra East, Mumbai 400051, India, of which IDFC Trustee
Company Limited, whose registered office is at 201, Naman Chambers, C-32,
G-Block, Bandra Kurla Complex, Bandra East, Mumbai 400051, India, is a trustee
and represented by IDFC Alternatives Limited, a company incorporated in India
and whose registered office is at 101, Naman Chambers, C-31, G-Block, Bandra
Kurla Complex, Bandra East, Mumbai 400051, India, and a place of business at 7th
floor, One IndiaBulls Centre, Jupiter Mills Compound, 841, Senapati Bapat Marg,
Elphinstone Road, Mumbai 400013, India, acting in its capacity as the investment
Manager of IDFC Private Equity Fund III;

“IIF” shall mean India Infrastructure Fund, a venture capital fund registered
under the Securities and Exchange Board of India (Venture Capital Funds)
Regulations 1996 and established as an irrevocable trust under the Indian Trusts
Act, 1882 through the indenture dated March 4, 2008, of which IDFC Trustee
Company Limited, whose registered office is at Naman Chambers, C-32, G-Block,
BandraKurla Complex, Bandra East, Mumbai 400051, India, is a trustee and
represented by IDFC Alternatives Limited (Investment Manager) whose registered
office is at Naman Chambers, C 32, G Block, BandraKurla Complex, Bandra East,
Mumbai 400051 India and a place of business at 7th floor, One IndiaBulls Centre,
Jupiter Mills Compound, 841, Senapati Bapat Marg, Elphinstone Road, Mumbai
400013;

“IIF Conversion” shall mean the conversion of one-third of the IIF Shares into
4,621,927 Equity Shares prior to Completion in accordance with the terms of the
Investment Agreement and this Agreement;

“IIF Shares” shall mean 249,850,022 cumulative redeemable optionally convertible
preference shares held by IIF;

“Implementation Agreement” shall mean the implementation agreement to be entered
into between the Company, the Purchaser, TTSL, TSL, MSIPL, SMIT and IDFCPE III
and each of the entities through which the Purchaser undertakes its business in
India along with their respective shareholders, which agreement shall
incorporate the principles and guidelines set out in the Combination MOU and set
out in detail the manner, terms and conditions (including the swap ratio) on
which the Combination shall be undertaken and given effect;

“Indebtedness” shall mean, as to any Person, (a) all obligations of such Person
for borrowed money (including reimbursement and all other obligations with
respect to surety bonds, letters of credit and bankers’ acceptances, whether or
not matured), (b) all obligations of such Person evidenced by notes, bonds,
debentures or similar instruments, (c) all obligations of such Person to pay the
deferred purchase price of property or services, except trade accounts payable
and accrued / due commercial or trade Liabilities due arising in the ordinary
course of business and any other current liabilities, (d) all interest rate and
currency swaps, caps, collars and similar agreements or hedging devices under
which payments are obligated to be

 

7



--------------------------------------------------------------------------------

made by such Person, whether periodically or upon the happening of a
contingency, (e) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person, (f) all obligations of such Person under capital leases as reflected in
its financial statements, but subject in any event to the Accounting Principles,
(g) all indebtedness secured by any lien on any property or asset owned or held
by such Person regardless of whether the indebtedness secured thereby shall have
been assumed by such Person or is non-recourse to the credit of such Person, and
(h) all guarantees by such Person of the Indebtedness of any other Person,
provided that the term Indebtedness shall not include any obligations under Land
Leases;

“Indemnifying Seller” shall mean each of the Title Indemnifying Sellers, the
Company Indemnifying Sellers and the KB Indemnifying Seller (as applicable);

“India Tower Business” shall have the meaning as set out in Clause 7.10;

“Indian Law” shall mean all Law having the effect of law in India;

“Information” shall have the meaning given to the term in Clause 8.1;

“INR” or “Rupees” or “Rs.” shall mean Indian rupees, being the lawful currency
of India;

“Investment Agreement” shall mean the Investment Agreement, dated March 23,
2010, amongst IIF, TTSL, QTIPL, Tata Internet Services Limited and the Company
(as amended);

“IP-1 Registration” shall mean the registration certificate for infrastructure
provider category I bearing registration certificate No. 168/ 2007 dated
August 30, 2007, issued by the DOT with a document bearing reference
No. 10-40/2007 BS-1;

“IT Act” shall mean the Indian Income Tax Act, 1961;

“Kanoria Block” or “KB Shareholders” shall mean Mr. Sunil Kanoria, SREI, QTIPL,
Confident, Optimum, Right Towers, Resurgent and Aksayakala, as described in
Schedule I;

“KB Indemnifying Seller” shall have the meaning as set out in Clause 9.3;

“Land Lease” shall mean any lease, easement, right of way, license, permit or
other right of use agreement pursuant to which the Company holds a leasehold
interest, leasehold estate or other real property interest (including interest
by way of an enforceable leave or license) or other right of use agreement for
any Site, including, the associated access rights;

“Law” shall mean all applicable statutes, enactments, acts of legislature or
parliament, laws, ordinances, rules, by-laws, regulations, notifications,
guidelines, policies, directions, directives and orders of any Governmental
Authority;

“Leased Land” shall mean each interest in real property or a tract of land on
which a Tower (including a Rooftop Tower) is located or otherwise used by the
Company for its use and benefit, as of the date of this Agreement or the
Completion Date (as applicable), which parcel of real property or tract of land
is leased, subleased or otherwise occupied or used to or by the Company pursuant
to a Land Lease;

 

8



--------------------------------------------------------------------------------

“Lender” shall mean a lender of the Company, as identified in Part A of Schedule
III, and includes any security trustee or the like acting on behalf of such
lender;

“Lender Consent” shall mean an approval in writing from each Lender from whom
consent is required with respect to the purchase of the Sale Shares by the
Purchaser from the Sellers as contemplated under this Agreement, as set out in
Part B of Schedule III;

“Liabilities” shall mean, as determined in accordance with the Accounting
Principles, all Indebtedness, and other liabilities of a Person (taking into
account any necessary inter-company eliminations such as receivables/payables
and investments), including any liabilities relating to Taxes and liabilities of
trade creditors, book overdrafts, customer deposits and provisions for gratuity
or leave, encashment or fringe benefit taxes or statutory dues;

“Loss” or “Losses” shall have the meaning as set out in Clause 9.1;

“Material Adverse Effect” shall mean such event, circumstance or change as has
had, separately or in the aggregate, a material adverse effect on the business,
assets, financial condition or results of operations of the Company, it being
understood that a material adverse effect exists in the event that the Company
has had, or shall incur, Losses or Contingent Liabilities, individually or in
the aggregate, of an amount in excess of Rupees One Thousand Crores (Rs.
1,000,00,00,000) (over and above the Losses or Contingent Liabilities that have
occurred prior to the Execution Date);

Notwithstanding anything contained above, the term “Material Adverse Effect”
shall not include, directly or indirectly, (i) any economic event affecting the
economy in general or the telecommunications infrastructure industry in general,
including any change in applicable Law, interest rates or exchange rates, in
each case not specifically relating to the business, the Company, companies
registered as Infrastructure Provider Category-1, or the transactions
contemplated by this Agreement and only to the extent that it does not
substantially and disproportionately affect the Company relative to other
companies in the telecommunications infrastructure industry; (ii) any action
taken by the Sellers or the Company as required under this Agreement, or at the
instructions of, or with the approval of or as requested by the Purchaser;
(iii) any event, circumstance or change arising on account of the acquisition of
the Sale Shares pursuant to and in compliance with the terms of this Agreement
or the execution of this Agreement; (iv) any liability arising from matters
disclosed in the Company Disclosure Schedule or the Audited Financial Statements
as of June 30, 2015; and (v) any liability arising out of a waiver of the
Condition Precedent set out in 3.2(i) by the Purchaser;

“Material Contracts” shall mean (i) all MSAs; (ii) all loan agreements and
security documents; (iii) all long term contracts (it being understood that any
contract: (a) having a term extending more than 3 years from the Execution Date
and (b) which is not terminable without notice of more than 3 (three) months
shall be a “long term contract” for purposes of this definition); and (iv) all
contracts having a value above Rs. 5,00,00,000 (Rupees five crores only); in
each case executed by the Company and subsisting on the date of execution and
the Completion Date. Provided however, that “Material Contracts” shall not
include any Land Lease. The term “Material Contract” shall refer to any one of
the Material Contracts individually;

 

9



--------------------------------------------------------------------------------

“Monthly Management Financials” shall mean monthly management financial reports
for the Company consistent with the form and manner in which they are prepared
by the Company historically;

“MSA” shall mean the master sharing agreements, binding letters/ emails of
intent or term sheets and service orders (to the extent not covered by any of
the aforesaid) by and between the Company and any Operator, including any
amendments thereto, each listed in Schedule V;

“MSIPL” shall mean Macquarie SBI Infrastructure Investments Pte Limited, a
company incorporated under the laws of Singapore and whose registered office is
at 10 Marina Boulevard, #17-01 Tower 2, Marina Bay Financial Centre Singapore
018983;

“New Shareholders Agreement” shall mean the shareholders agreement executed on
the Execution Date by the Company, TTSL and TSL, IDFCPE III, MSIPL and SMIT and
the Purchaser;

“Non Resident Seller” shall mean each Seller resident outside India for the
purposes of the IT Act;

“Operator” shall mean each carrier or operator with whom the Company has entered
into an MSA;

“Operator Equipment” shall mean telecommunications, radio and other
communications equipment on the applicable Site, in each case other than
Equipment provided by the Company to an Operator;

“Order” shall mean any writ, judgment, decree, injunction, decision, ruling or
order of any Governmental Authority (in each such case whether preliminary or
final);

“Other Company Warranties” shall have the meaning as set out in Clause 6.4;

“Owned Land” shall mean each parcel of real property (whether on the ground or
rooftop) or tract of land on which a Tower is located which parcel of real
property or tract of land is owned by the Company;

“Party” or “Parties” shall have the meaning given to the term in the Preamble to
this Agreement;

“Pending Arbitration” shall have the meaning as set out in Clause 15.7;

“Person” shall mean any natural person, limited or unlimited liability company,
corporation, partnership (whether limited or unlimited), proprietorship, Hindu
undivided family, trust, union, association, government or any agency or
political subdivision thereof or any other entity that may be treated as a
person under applicable Law;

“Purchase Consideration” shall have the meaning given to the term in Clause 2.2;

“Purchaser” shall have the meaning given to the term in the Preamble to this
Agreement;

“Purchaser’s CP Confirmation” shall have the meaning given to the term in Clause
3.7;

 

10



--------------------------------------------------------------------------------

“Purchaser Guarantor” shall have the meaning given to the term in the Preamble
to this Agreement;

“Purchaser’s DP” shall mean the depository participant of the Purchaser, the
details whereof shall be notified by the Purchaser to the Sellers within two
(2) Business Days from the date of receipt of the Sellers’ CP Confirmation by
the Purchaser;

“Purchaser’s DP Account” shall mean the account maintained by the Purchaser with
the Purchaser’s DP, the details whereof shall be notified by the Purchaser to
the Sellers within two (2) Business Days from the date of receipt of the
Sellers’ CP Confirmation by the Purchaser;

“Related Party(ies)” shall have the meaning assigned to it in Section 2(76) of
the Companies Act, 2013;

“Representatives” shall mean, with respect to each Party and/or its Affiliates,
its officers, directors, employees, agents, accountants, financial advisors,
consultants and other representatives who have been appointed and authorized by
such Party and/or its Affiliates to represent it for the purposes of this
Agreement and the Transaction Documents;

“Rooftop Tower” shall mean a Tower that is based on a rooftop or similar such
structure, rather than on the ground;

“Sale Shares” shall mean the 337,791,329 Equity Shares held by the Sellers
(including Equity Shares to be issued to IIF prior to Completion pursuant to the
IIF Conversion) the details of which are set out in Schedule I, collectively
representing 51% of the total issued and outstanding equity share capital of the
Company calculated on a Fully Diluted Basis;

“Sellers’ CP Confirmation” shall have the meaning given to the term in Clause
3.7;

“Sellers” shall have the meaning given to the term in the Preamble to this
Agreement;

“Seller’s Bank Account” shall mean the bank account of each of the Sellers set
out in Schedule VI;

“Sellers’ Disclosure Schedule” shall mean the disclosure schedule relating to
the Sellers delivered by the Sellers to the Purchaser on the date hereof, and as
may be updated in accordance with Clause 6.6;

“Sellers Depository Participants” shall mean the despository participant
identified in Schedule VII;

“Sellers Demat Account” shall have the meaning set out in Schedule VII;

“Sellers’ Warranties” shall have the meaning given to the term in Clause 6.1;

“Senior Management Employee” shall mean the chief executive officer of the
Company and any management personnel above the grade of the vice president of
the Company;

“Sites” shall mean the Towers located on Leased Land or Owned Land, together
with the related Leased Land or Owned Land, the buildings, structures,
improvements and facilities (if

 

11



--------------------------------------------------------------------------------

any) that relates to such Towers and that are owned or leased by the Company and
the Equipment located thereon, the related Land Leases and all other necessary
contracts and rights related to such Towers, but excluding Operator Equipment;

“SMIT” shall mean SBI Macquarie Infrastructure Trustee Private Limited as the
trustee of SBI Macquarie Infrastructure Trust, a trust within the meaning of the
Indian Trusts Act, 1882, having its address at 92, 2 North Avenue, Maker Maxity,
Bandra Kurla Complex, Bandra (E), Mumbai - 400051, India,;

“SREI” shall have the meaning as set out in Schedule I;

“Taxes” or “Taxation” includes all forms of taxation (direct or indirect),
charges, duties, imposts, levies or other assessments, fees, rates and
withholding obligations (with respect to compensation or otherwise), imposed by
any Governmental Authority under applicable Law on income or other assessment of
income, profits (including dividend), service, sales, wealth, value added tax,
excise, export duty, import duty, entry tax, professional tax, service tax,
dividend distribution tax, capital gains, stamp duty and property tax, social
security, payroll tax, whenever created or imposed under the Laws of India, and
all penalties, fines and interest payable and any additions in respect of such
amounts;

“Tax Authority” shall mean any Governmental Authority responsible for the
collection, operation or administration of Taxes;

“Tax Loss” shall have the meaning given to the term in Clause 9.2(c);

“Tax Return” shall mean any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof;

“Termination Date” shall mean July 31, 2016, or such other date as may be agreed
in writing by the Parties;

“Third Party Agreements” shall mean any loan agreement or any other contract of
the Company that imposes any obligation on TTSL, TSL, IDFCPE II, MSIPL, SMIT or
the KB Shareholders by virtue of any of the foregoing being a shareholder of the
Company, or conditions the rights or obligations of the Company on the status of
any of the foregoing as a shareholder of the Company, in each case as listed at
Part C of Schedule III;

“Third Party Approval” shall mean an approval in writing to the satisfaction of
the Purchaser and the Sellers from any third party (including, without
limitation, the Operators but excluding the Lenders) from whom consent is
required with respect to the transfer of the Sale Shares to the Purchaser as
contemplated under this Agreement, only to the extent as set out in Schedule IV;

“Threshold Loss” shall have the meaning given to the term in Clause 9.11;

“Title Indemnifying Seller” shall have the meaning as set out in Clause 9.1;

“TOF” shall mean the Tata Opportunities Fund LP (a limited partnership
registered in Singapore) or any other successor limited partnerships, managed by
Tata Capital Advisors Pte. Limited and shall include:

 

12



--------------------------------------------------------------------------------

  (i) its general partner and limited partners

 

  (ii) any Persons, funds, vehicles or companies directly or indirectly, managed
or advised by Tata Capital Advisors Pte. Limited, in its capacity as an
investment manager

 

  (iii) Tata Capital Limited and any Persons or entities, directly or
indirectly, owned or Controlled or managed by or under the joint Control of Tata
Capital Limited;

“Towers” shall mean the transmission tower(s), rooftop structure(s), pole(s) or
similar infrastructure or equipment (including civil and electrical
infrastructure) located at each of the Sites and owned or leased by the Company;

“Transaction Documents” shall mean:

 

  (a) this Agreement;

 

  (b) the New Shareholders Agreement;

 

  (c) the sponsor support agreement of even date executed amongst the Purchaser,
the Purchaser Guarantor and the Sellers (“SPA Sponsor Support Agreement”);

 

  (d) the ATC Guarantee;

 

  (e) the sponsor support agreement of even date executed amongst the Purchaser,
the Purchaser Guarantor, TTSL, TSL, MSIPL, SMIT and IDFCPE III (“SHA Sponsor
Support Agreement”);

 

  (f) the SHA sponsor support agreement guarantee executed amongst ATC, TTSL,
TSL, MSIPL, SMIT and IDFCPE III (“ATC SHA Guarantee”);

 

  (g) Combination MoU;

 

  (h) articles of association of the Company;

“TSL” shall mean Tata Sons Limited, a company incorporated under the Companies
Act, 1913 and having its registered office at Bombay House, 24 Homi Mody Street,
Mumbai 400001, India;

“TTSL” shall have the meaning as set out in Schedule I;

“Updated Sellers’ Disclosure Schedule” shall have the meaning given to the term
in Clause 6.6; and

“Working Capital” shall mean Current Assets less Current Liabilities of the
Company as of a given date, calculated in accordance with the illustration set
out in Schedule VIII;

 

13



--------------------------------------------------------------------------------

1.2 Interpretation

 

  (a) Any reference herein to any Clause, Annexure, Schedule or Exhibit is to
such Clause or Annexure or Schedule or Exhibit to this Agreement unless the
context otherwise requires. The Schedules, Annexures and Exhibits to this
Agreement shall be deemed to form part of this Agreement.

 

  (b) References to a Party shall, where the context permits, include such
Party’s respective successors, legal representatives and permitted assigns.

 

  (c) The headings are inserted for convenience only and shall not affect the
construction of this Agreement.

 

  (d) Unless the context otherwise requires, words importing the singular
include the plural and vice versa, and pronouns importing a gender include each
of the masculine, feminine and neuter genders.

 

  (e) Unless otherwise specified, the terms “hereof”, “herein”, “hereby”,
“hereto” and derivative or similar words refer to this entire Agreement.

 

  (f) Reference to statutory provisions shall be construed as meaning and
including references also to any amendment or re-enactment (whether before or
after the Execution Date) for the time being in force and to all statutory
instruments or orders made pursuant to such statutory provisions.

 

  (g) Reference to the word “include” shall be construed without limitation.

 

  (h) The words “directly or indirectly” mean directly or indirectly through one
or more intermediary persons or through contractual or other legal arrangements,
and “direct or indirect” shall have the correlative meanings.

 

  (i) Any reference to a document in the “agreed form” is to the form of the
relevant document agreed by and among the relevant parties thereto, and for the
purpose of identification, initialed by each of them or on their behalf.

 

  (j) No provisions of this Agreement shall be interpreted in favour of, or
against, any Party by reason of the extent to which such Party or its counsel
participated in the drafting hereof or by reason of the extent to which any such
provision is inconsistent with any prior draft hereof.

 

  (k) Reference in this Agreement to ‘Sellers’ shall mean the Sellers severally
and not jointly, and unless specifically provided in this Agreement, all
respective rights and obligations of the Sellers shall be several and not joint.
Further, reference to the term “Sellers” shall mean only those Sellers to whom
the provision is relevant and shall not include or pertain to IIF until it
exercises the conversion in accordance with Schedule II hereto, except for
references to ‘Sellers’ in Clause 6.1, and for this purpose all references to
Sale Shares in Clauses 6.1(g), (i) and (j) shall refer to the IIF Shares.

 

  (l)

Any reference to a Person’s knowledge shall mean: (i) in the case of a company
or a body corporate, the knowledge (after reasonable inquiry) of the whole time
directors,

 

14



--------------------------------------------------------------------------------

  managing director, chief executive officer, chief financial officer and the
company secretary; (ii) in the case of a fund or trust, the knowledge of the
whole time directors, managing director, chief executive officer, chief
financial officer and the company secretary or such other persons of similar
description or responsibility; and (iii) in case of an individual, the knowledge
of such individual himself.

 

2 SALE AND PURCHASE OF THE SALE SHARES

 

2.1 Upon the terms and subject to the conditions set forth in this Agreement and
in consideration of the payment of the Purchase Consideration, the Sellers
hereby agree and undertake to sell and the Purchaser agrees and undertakes to
purchase from the Sellers, on the Completion Date, good and valid title to the
Sale Shares, free and clear of all Encumbrances. The Parties hereby agree that
if, at the time of Completion, the number of resulting shareholders (including
the Purchaser) in the Company is less than the minimum number of shareholders
required under the (Indian) Companies Act, 2013, the Purchaser shall have the
right to designate its Affiliates (or any individual person who is either an
employee or officer or director of the Purchaser or any of its Affiliates and
details of such individual have been provided in writing to the Sellers) to
purchase 1 (one) Sale Share in order to satisfy such requirement and Completion
shall proceed accordingly, provided that where such designee is an Affiliate
(and not an individual person as aforementioned) such Affiliate agrees in
writing to be bound by all of the terms, conditions and provisions contained in
this Agreement.

 

2.2 The Sale Shares shall represent at least 51% of the issued share capital of
the Company on a Fully Diluted Basis (taking into account the IIF Conversion).
As determined in accordance with Clause 2.4, the aggregate consideration
(the “Purchase Consideration”) payable by the Purchaser for the Sale Shares
shall be an amount equal to:

 

  (a) a fraction (x) the numerator of which is the aggregate number of Sale
Shares, and (y) the denominator of which is the total number of Equity Shares;
multiplied by

 

  (b) an amount equal to INR 143,064,562,824.00 (Rupees Fourteen Thousand Three
Hundred Six Crores Forty Five Lakhs Sixty Two Thousand Eight Hundred Twenty Four
only);

 

  (c) less the extent to which the Completion Working Capital is less than the
Base Working Capital, provided that this sub-clause (c) shall not be applicable
if the difference between the Completion Working Capital and the Base Working
Capital does not exceed 20% (twenty percent) of the Base Working Capital;

 

2.3 The date on which the sale of the Sale Shares to the Purchaser and on which
all actions and events provided in Clause 4.2 are completed (hereinafter
referred to as “Completion”) shall hereinafter be referred to as the “Completion
Date”.

 

2.4 Calculating the Completion Working Capital

 

2.4.1 The Parties agree that for each calendar quarter falling between the
Execution Date and the Completion Date, the Company shall, within 60 (sixty)
days from the end of such calendar quarter, provide to the Purchaser and the
Sellers, the audited financial statements of the Company (including the balance
sheet and profit and loss account, and cash flow statement) along with a
detailed calculation of the Working Capital as of the last date of such calendar
quarter, each certified as audited by the statutory auditor of the Company.

 

15



--------------------------------------------------------------------------------

2.4.2 The Company shall provide a certificate issued by the statutory auditor of
the Company setting out the calculation, determination of, and certifying, (“IA
CWC Certificate”) the Completion Working Capital based on the latest audited
financial statements of the Company which have been provided to the Purchaser
and the Sellers under Clause 2.4.1 above, on or prior to the date occurring
three (3) Business Days from the date of receipt of the last of the Sellers’ CP
Confirmation and the Purchaser’s CP Confirmation by the Company.

Provided that if the indicative Working Capital calculated on the basis of the
most recent Monthly Management Financials at the time of the Seller CP
Confirmation Certificate is lower than the Base Working Capital, by more than
10% (ten percent) of the Base Working Capital, then the Purchaser shall be
entitled to require the Company to provide the IA CWC Certificate setting out
the Completion Working Capital based on the audited financial statements of the
Company as of the last/preceeding calendar quarter, and the Completion Date
shall be adjusted accordingly.

 

2.4.3 The determination of the Completion Working Capital by the statutory
auditor of the Company shall be final and binding statement as the Completion
Working Capital.

 

2.4.4 Upon receipt of the IA CWC Certificate, and in any event at least 2 (two)
Business Days prior to the Completion Date, the Sellers shall issue to the
Purchaser, a single statement setting out:

 

  (a) the Completion Working Capital as determined under the IA CWC Certificate;
and

 

  (b) the aggregate Purchase Consideration and the Purchase Consideration
payable by the Purchaser to each of the Sellers.

 

2.5 IIF Conversion

 

2.5.1 IIF and the Company hereby agree to undertake all steps necessary to
complete the IIF Conversion in accordance with the terms set out in Schedule II.

 

2.5.2 Each of the other Parties (other than the Purchaser) hereby acknowledges
that the IIF Conversion shall occur in terms of Schedule II herein and agrees to
refrain from taking any action and to refrain from doing or causing to be done,
anything which could reasonably be expected to impede or impair the IIF
Conversion in accordance with Schedule II.

 

2.6 In the event Completion occurs after April 30, 2016, the Purchase
Consideration and the Non-compete Fee shall stand automatically increased by an
amount corresponding to twelve percent (12%) per annum of the Purchase
Consideration and Non-compete Fee compounded on a monthly basis, calculated for
a period between May 1, 2016 and the Completion Date (both dates included).

 

3 CONDITIONS PRECEDENT

 

3.1

The Parties confirm that the following actions shall have occurred on, or prior
to, the Completion Date and that Completion shall be conditional on each of the
following conditions having been either satisfied or mutually waived by the
Purchaser and each of the Sellers (to the extent permissible under Law and to
the extent permitted under this Agreement, as the case may be, provided that,
(i) Clause 3.1(e) shall be waivable only with mutual consent of the Purchaser
and IIF, and shall not require waiver from other Sellers; (ii)

 

16



--------------------------------------------------------------------------------

  waiver of Clause 3.1(c) shall also require the consent of IIF, and
(iii) Clause 3.1(i) shall not be waivable by any Party):

 

  (a) the Purchaser shall have made an application to and received approval
(which is subject to no materially adverse conditions, limitations or
restrictions) from the FIPB for acquisition of more than fifty percent (50%) and
up to one hundred percent (100%) of the Equity Shares and the CCI for
acquisition of more than fifty percent (50%) and up to one hundred percent
(100%) of the Equity Shares and for the Combination, in a form and manner to the
satisfaction of the Parties;

 

  (b) the Company shall have caused the Third Party Agreements to be duly
amended in agreed form, or a consent or waiver in writing from the counterparty
to each Third Party Agreement to be received, to terminate any obligation on
TTSL, TSL, IDFCPE II, MSIPL, SMIT or the KB Shareholders contained therein by
virtue of the TTSL, TSL, IDFCPE II, MSIPL, SMIT or the KB Shareholders being
shareholders of the Company, including any requirement to maintain any minimum
shareholding in the Company or any conditions on the Company’s obligations or
rights on such Persons maintaining any minimum shareholding in the Company and
to provide for such obligations to be taken over by the Purchaser;

 

  (c) the Purchaser has, prior to the IIF Conversion, executed a deed of
adherence and undertaking in the form mutually agreed with IIF and covering the
matters set out in Schedule XI;

 

  (d) the Company shall have obtained the Lender Consents in accordance with
Clause 7.5;

 

  (e) IIF Conversion shall have occurred 1 (one) day prior to Completion Date ;

 

  (f) the Implementation Agreement shall have been duly executed by or on behalf
of the Company, the Purchaser, TTSL, TSL, MSIPL, SMIT, IDFCPE III and each of
the entities through which the Purchaser undertakes its business in India along
with their respective shareholders and the Combination shall be given effect in
a manner such that it results in TTSL and TSL together holding at least 26% of
the equity shares of the merged entity pursuant to the completion of the
Combination; and

 

  (g) to the knowledge of the Parties, no Action or Proceeding or Law enacted by
any Governmental Authority shall have been instituted or threatened that would
render it unlawful as of the Completion Date to effect the transactions
contemplated by this Agreement in accordance with its respective terms. There
shall not have been a nationalization or compulsory acquisition proceeding
commenced concerning all or a substantial portion of either the wireless
infrastructure assets in India or the Company’s wireless infrastructure assets.
The continued ownership by the Company of substantially all of the Sites and/or
the ownership by the Purchaser of the Sale Shares, with its shares subject to
foreign ownership or control following the Completion, shall not have become
illegal or invalid, or if such continued ownership has become illegal or
invalid, in each case, the Parties have been able, through negotiation in good
faith, to agree on a method for restructuring the transactions contemplated
hereby that would substantially accomplish the intent hereof;

 

  (h)

the Company, the Purchaser, TTSL, TSL, MSIPL, SMIT, IDFCPE III shall have agreed
upon the amended articles of association of the Company to reflect the

 

17



--------------------------------------------------------------------------------

  provisions of the New Shareholders Agreement to be approved at a meeting on or
around the Completion Date of each of the board of directors and the
shareholders of the Company; and

 

  (i) the receipt of the shareholders approval by TTSL for the transfer of the
Sale Shares.

 

3.2 Completion shall be conditional on each of the following conditions having
been either satisfied by the Sellers and the Company (as the case may be) or
waived by the Purchaser (to the extent permissible under Law and to the extent
permitted under this Agreement, as the case may be):

 

  (a) each Seller which is a party to the Existing Shareholders Agreement and/
or the Existing Inter-se Agreement shall have entered into deeds of termination
in agreed form to duly terminate the Existing Shareholders Agreement and/ or the
Existing Inter-se Agreement with effect from the Completion Date and shall have
provided written waivers to the Company waiving their rights with respect to
transfer restrictions under the articles of association of the Company to allow
for the transfer of the Sale Shares from the Sellers to the Purchaser in
accordance with the terms of this Agreement;

 

  (b) the representations and warranties set out at Clause 6.1 of this Agreement
shall be true and correct as on the date of execution as well as the Closing
Date;

 

  (c) each Seller, which holds any Sale Shares in physical form, shall have
caused the dematerialization of all of such Sale Shares;

 

  (d) other than the documents that are required to be furnished by the
Purchaser under Clause 3.3(b), each Seller resident in India shall have provided
the Purchaser all other documents (including, without limitation, the valuation
report) in agreed form necessary to enable the filing of the Form FC-TRS, if
applicable, and shall have agreed with the Purchaser a draft of the Form FC-TRS;

 

  (e) there is no sufficient reason to believe, in the reasonable opinion of the
Purchaser (evidence of which shall be provided to the Sellers by the Purchaser)
that the Company, its subsidiaries, or their Representatives, have paid,
offered, promised, or authorized the payment of money or anything of value,
directly or indirectly, to a Government Official while knowing or having reason
to believe that any portion of such exchange is for the purpose of:

 

  (i) influencing any act or decision of such Government Official in his or her
official capacity, including the failure to perform an official function, in
order to assist the Company, its subsidiaries, or any other person in obtaining
or retaining business, or directing business to any third party;

 

  (ii) securing an improper advantage;

 

  (iii) inducing such Government Official to use his or her influence to affect
or influence any act or decision of a Government Entity to assist the Company,
its subsidiaries, or any other person in obtaining or retaining business, or
directing business to any third party; or

 

18



--------------------------------------------------------------------------------

  (iv) providing an unlawful personal gain or benefit, of financial or other
value, to such Government Official; and

 

  (f) there is no sufficient reason to believe, in the reasonable opinion of the
Purchaser (evidence of which shall be provided to the Sellers by the Purchaser)
that any compensation provided by the Purchaser to the Sellers pursuant to this
Agreement is not for the Sellers’ sole benefit or will be transferred or
assigned to any other Person on behalf of a Seller (i) to or for the use or
benefit of any Government Official; (ii) to any other Person either as an
advance or reimbursement, if it knows that any part of such payment will be
directly or indirectly given or paid by such other Person, or will reimburse
such other Person for payments previously made, to any Government Official; or
(iii) to any other Person, in order to obtain or retain business, or to secure
any other improper business advantage, in violation of applicable Anti-Bribery
Laws.

 

  (g) no Material Adverse Effect in respect of the Company shall have occurred
from the Execution Date up to the Completion Date that shall not have been cured
on or prior to the Termination Date;

 

  (h) each Seller shall have delivered or caused to be delivered to the
Purchaser, such Completion deliveries set forth in Clause 4.2, required to be
delivered by it, in form and substance satisfactory to the Purchaser, acting
reasonably;

 

  (i) receipt by the Company of the Third Party Approvals set out in Schedule IV
hereto;

 

  (j) there having been no material breach by the Company of its obligations
under Clause 7.13 below;

 

  (k) each Seller shall have received all corporate authorizations and approvals
required to be obtained by it under Applicable Law for carrying out any or all
actions required for Completion under this Agreement, except as provided in
Clause 3.1(i); and

 

  (l) the Kanoria Block shall have procured release of all Encumbrances that
have been created on the Sale Shares held by Confident, Optimum and Right Towers
in favour of any third parties, including IL&FS Financial Services Limited.

 

3.3 Completion shall be conditional on each of the following conditions having
been either satisfied by the Purchaser or waived by each of the Sellers (to the
extent permissible under Law and to the extent permitted under this Agreement,
as the case may be):

 

  (a) the Purchaser shall have executed and delivered to each of the Lenders
such documents and undertakings listed in Part C of Schedule III as may be
required by such Lender for granting its Lender Consent and for releasing the
Sellers from any and all past liabilities and undertakings;

 

  (b) the Purchaser shall have agreed with the Sellers resident in India a draft
of the Form FC-TRS and shall have provided to all the Sellers resident in India
any consent letters or undertakings as well as any other documents in agreed
form necessary to enable the filing of the Form FC-TRS, if applicable, that are
required of it under applicable Law;

 

19



--------------------------------------------------------------------------------

  (c) there shall have been no (i) change in Control of the Purchaser, the
Purchaser Guarantor or any of American Tower Corporation’s Affiliates in India
such that the Purchaser, the Purchaser Guarantor or any of American Tower
Corporation’s Affiliates in India is neither directly nor indirectly Controlled
by American Tower Corporation; (ii) change in Control of American Tower
Corporation; or (iii) investment into the Purchaser, Purchaser Guarantor,
American Tower Corporation or its Affiliates in India by any Person who is
engaged in a business similar to the business of the Company or the business of
TTSL or TSL; or (iv) investments in American Tower Corporation by any Person
(acting alone or in concert with others) such that the investments exceeds 9.8%
of the shareholding of American Tower Corporation;

 

  (d) the Purchaser shall have caused legal counsels of international repute
acceptable to the Existing Shareholders to have issued:

 

  (i) to the Sellers, a legal opinion certifying the enforceability of the SPA
Sponsor Support Agreement and the ATC Guarantee; and

 

  (ii) to TTSL, TSL, MSIPL, SMIT and IDFCPE III, a legal opinion certifying the
enforceability of the SHA Sponsor Support Agreement and the ATC SHA Guarantee;

in each case, in an agreed form, so agreed as of or prior to the Execution Date;

 

  (e) the Purchaser shall have delivered or caused to be delivered to each of
the Sellers, such Completion deliveries set forth in Clause 4.2, required to be
delivered by it, in form and substance satisfactory to the Sellers, acting
reasonably; and

 

  (f) the Purchaser, shall have received all corporate authorizations and
approvals required to be obtained by it under Applicable Law for carrying out
any or all actions required for Completion under this Agreement.

 

3.4 Each Party shall make best efforts to ensure (to the extent such Party is
responsible for fulfilling such Condition Precedent) that the: (a) Condition
Precedent set out in Clause 3.1(f) (Implementation Agreement) and Clause 3.1(g)
(Articles) above is satisfied on or prior to expiry of 45 (forty five) days from
the Execution Date; and (b) Conditions Precedent set out in Clause 3.1(b) (Third
Party Agreements), Clause 3.2 (i) (Third Party Approvals), Clause 3.1(d) (Lender
Consents), Clause 3.2(a) (Termination of Existing Agreements), Clause 3.2(c)
(Dematerialisation of Equity Shares) and Clause 3.3(a) (Purchaser Documents for
Lender Consents) are satisfied on or prior to February 29, 2016. Provided that
TTSL shall commence the process for obtaining the approval of the shareholders
of TTSL for the transfer of the Sale Shares within 45 (forty five) days of the
Execution Date and shall make reasonable endeavors towards obtaining such
approval at the earliest possible.

 

3.5 Subject to Clause 3.4 above, the Sellers shall use all reasonable endeavours
to fulfill the Conditions Precedent set forth in Clauses 3.1 and 3.2 at the
earliest possible date and in any event before the Termination Date.

 

3.6 Subject to Clause 3.4 above, the Purchaser shall use all reasonable
endeavours to fulfill the Conditions Precedent set forth in Clauses 3.1 and 3.3
at the earliest possible date and in any event before the Termination Date.

 

20



--------------------------------------------------------------------------------

3.7 Within a period of two (2) Business Days from the fulfillment or waiver (if
waived by the Purchaser and/or each of the Sellers, as the case may be, in
accordance with this Agreement) of the last of the applicable Conditions
Precedent (except for (i) the Conditions Precedent that are deemed to be or due
to be satisfied at the Completion Date or which by their terms may only be
satisfied at the Completion Date; and (ii) the Condition Precedent set out in
Clause 3.1(e), the Sellers shall confirm, with respect to their respective
obligations, such fulfillment or waiver in writing to the Purchaser (the
“Sellers’ CP Confirmation”) and the Purchaser shall confirm such fulfilment or
waiver in writing to each of the Sellers (the “Purchaser’s CP Confirmation”) and
each of the Sellers and the Purchaser shall provide to the other all relevant
documents evidencing the satisfaction of each of the said Conditions Precedent;
provided, however, that if either the Purchaser or any of the Sellers objects in
good faith to the determination of such fulfilment or waiver in the Purchaser’s
CP Confirmation or the Sellers’ CP Confirmation, as applicable, within two
(2) Business Days, the Completion shall occur upon mutual agreement between the
Purchaser and all the Sellers that such fulfilment or waiver has occurred or
such fulfilment or waiver is determined in accordance with Clause 15.

 

3.8 The Company shall deliver to the Purchaser, along with the delivery of the
Sellers’ CP Confirmation by the Sellers to the Purchaser, a certificate from the
statutory auditor of the Company that, as on date for which the latest audited
financial statements of the Company which have been prepared and approved by the
board of directors of the Company, the Company is in compliance with all
financial ratios (in the loan agreements and related documents executed with the
Lenders).

 

3.9 The Parties further agree and acknowledge that each of the Conditions
Precedent set forth in Clause 3.1 above shall be several in nature, applicable
to, and shall be the several obligation of each of the Sellers with respect to
their portion of the Sale Shares only and no such Condition Precedent shall be
considered on a joint basis. It is clarified that Completion in accordance with
Clause 4 hereto shall proceed only if the Conditions Precedent are satisfied in
respect of each of the Sellers.

 

3.10 The Parties hereby agree to cooperate with each other in good faith and
provide all requisite assistance and documentation for the satisfaction of the
Conditions Precedent upon being reasonably requested to do so by any of the
other Parties.

 

3.11 Each Party shall bear and be responsible for its own costs and expenses
arising out of or in connection with its obligations under this Clause 3.

 

4 COMPLETION

 

4.1 Subject to the fulfilment or waiver (if waived by the Purchaser and/or each
of the Sellers, as the case may be, in accordance with this Agreement) of all
Conditions Precedent, the Completion Date shall be the date that is 7 (seven)
Business Days after the date of receipt by the Purchaser of the Sellers’ CP
Confirmation and each of the Sellers of the Purchaser’s CP Confirmation (subject
to Clause 3.7) or such other date as may be agreed in writing between the
Purchaser and all the Sellers. Unless otherwise agreed between the Parties,
Completion shall take place at 10:00 a.m. local time at the registered office of
the Company.

At least 2 (two) Business Days prior to the proposed Completion Date: (a) the
Sellers shall make available for inspection to the Purchaser and/or any of its
representatives, copies of duly completed delivery instructions, in the
prescribed form, for the transfer of Sale Shares

 

21



--------------------------------------------------------------------------------

from the respective Seller’s Demat Account to the Purchaser’s Demat Account; and
(b) the Purchaser shall make available for inspection to each of the Sellers
and/or their representatives a copy of the instructions to be issued by the
Purchaser to its bank, as on the Completion Date, to transfer the Purchase
Consideration as set out in Schedule I to each of the Seller’s Bank Account.

 

4.2 On the Completion Date, the events set out below shall take place
simultaneously and no event set out below shall have been deemed to have
occurred unless all of the other events have occurred in the manner as set out
herein:

 

  (a) The Purchaser shall provide each of the Sellers with a copy of the
irrevocable instructions issued by the Purchaser to its bank, as on the
Completion Date, to transfer the Purchase Consideration (as set out in Schedule
I against each Seller) to each of the Seller’s Bank Account. It is clarified
that, subject to Clause 10.2 and Clause 10.3 hereof, the Purchaser shall not
deduct and withhold from the Purchase Consideration or any other amount payable
under this Agreement, any amounts as withholding tax.

 

  (b) Each of the Sellers shall deliver to the respective Seller Depository
Participant, duly executed delivery instructions, in the prescribed form, for
the transfer of Sale Shares from the respective Seller’s Demat Account to the
Purchaser’s Demat Account and cause the respective Seller’s Depository
Participant to acknowledge such instructions and deliver a copy of such
acknowledgement to the Purchaser.

 

  (c) The Purchaser shall execute and the Sellers shall file the Form FC-TRS
along with all necessary documents in relation to the transfer to the Purchaser
of the Sale Shares if applicable, and deliver a copy acknowledging receipt by
the authorized dealer to the Purchaser and the Company.

 

  (d) A meeting of the board of directors of the Company shall be convened to
approve the following:

 

  (i) the transfer of the Sale Shares by the Sellers to the Purchaser;

 

  (ii) the resignation of all director(s) appointed to the board of directors of
the Company by the Kanoria Block and IDFCPE II and 2 (two) directors appointed
to the board of directors of the Company by TSL and TTSL collectively;

 

  (iii) the appointment of Persons as additional directors on the board of
directors of the Company as nominees of the Purchaser in accordance with the New
Shareholders Agreement;

 

  (iv) the revocation of all powers given by the board of directors of the
Company to the resigning directors, including all powers given to the managing
director, and grant of powers to the new directors in such manner as may be
required by the Purchaser in accordance with the terms of the New Shareholders
Agreement;

 

  (v) the entry of the Purchaser’s name in the register of members and the names
of the additional directors in the register of directors;

 

22



--------------------------------------------------------------------------------

  (vi) the making of relevant entries in the register of share transfer of the
Company;

 

  (vii) the revised articles of association of the Company in accordance with
the New Shareholders Agreement;

 

  (viii) the convening of meeting of shareholders of the Company at short notice
to approve the actions stated in Clause 4.2(d)(iii) and Clause 4.2(d)(vii); and

 

  (ix) resignation of the existing independent directors as on the Completion
Date and appointment of new independent directors in accordance with the New
Shareholders Agreement.

 

  (e) A meeting of the shareholders of the Company shall be convened to approve
the following:

 

  (i) the appointment of Persons as regular directors on the board of directors
of the Company as nominees of the Purchaser in accordance with the New
Shareholders Agreement; and

 

  (ii) the revised articles of association of the Company in accordance with the
New Shareholders Agreement.

 

  (f) The Company shall deliver to the Purchaser or its representative certified
true copies of resolutions of the board of directors and shareholders of the
Company set out above.

 

  (g) The Purchaser shall have delivered certified copies of (i) its charter
documents, bylaws and such other constitutive documents, (ii) the resolutions of
its stockholders and board of directors approving its entry into, and completion
of, the transactions contemplated by this Agreement, to the extent required
under applicable Law, and (iii) a list of the directors, officers and other
nominee(s) authorized to sign on behalf of the Purchaser together with their
specimen signatures.

 

  (h) Each Seller shall have delivered certified copies of (i) its charter
documents, bylaws and such other constitutive documents; and (ii) the resolution
of its stockholders and board of directors approving its entry into, and
completion of, the transactions contemplated by this Agreement, to the extent
required under applicable Law.

 

5 CONDITION SUBSEQUENT

Within five (5) Business Days following the Completion Date, the Company shall
file, as prescribed under the Companies Act of India, Form DIR-12 for the
appointment of the Purchaser’s nominees to the board of directors, Form DIR-11
for resignation of the Sellers’ nominee(s) from the board of directors and Form
MGT-14 in relation to the amendment of the articles of association of the
Company, and provide certified true copies of proof of such filings to the
Purchaser.

 

23



--------------------------------------------------------------------------------

6 REPRESENTATIONS AND WARRANTIES

 

6.1 Each Seller, in relation to itself only, hereby makes, severally and not
jointly, to the Purchaser each of the following representations and warranties
(collectively, the “Sellers’ Warranties”, and each, a “Sellers’ Warranty”) on
the date of this Agreement and on the Completion Date and only in relation to
its portion of the Sale Shares, as if any express or implied reference in the
Sellers’ Warranties to the Execution Date was replaced by a reference to the
Completion Date, and confirms that each of the Sellers’ Warranties is true and
correct in all respects as on the date hereof:

 

  (a) It is an entity duly formed, validly existing and in good standing under
the Law of the jurisdiction of its formation;

 

  (b) It has all necessary corporate power, authority and capacity to enter into
this Agreement on the Execution Date and will have the necessary corporate
power, authority and capacity to perform its obligations, required to be
performed by it as of the Completion Date, under this Agreement prior to and as
on Completion;

 

  (c) Subject to receipt of the approvals required to be obtained as Conditions
Precedent set out hereunder, the execution and delivery of this Agreement and
the consummation of the transfer of the Sale Shares to the Purchaser as
contemplated under this Agreement have been or shall have been duly authorized
by all necessary corporate action required to be taken by such Seller as of the
date of this Agreement or as of the Completion Date;

 

  (d) This Agreement has been duly executed and delivered by it, and, assuming
the due authorization, execution and delivery of this Agreement by each of the
other Parties hereto, constitutes a valid and binding obligation enforceable
against it in accordance with its terms, subject only to creditors’ rights and
other Conditions Precedent set out herein, and the execution and delivery of
this Agreement and the performance thereof does not contravene, violate or
constitute a default of, or require any consent or notice under any provision
of, any agreement or arrangement with any other Person or under any other
instrument to which it is a party or by which it is or may be bound, nor will it
violate any Law or Order or any other restriction of any kind or character
applicable to it;

 

  (e) To the knowledge of the Seller, no order has been made, resolution passed
or meeting convened for its liquidation, winding up and/or for an administration
order against it and there are no cases or proceedings under any applicable
insolvency, reorganization or similar applicable Law, and no petition has been
presented which shall have a material adverse effect on the ability of the
Seller to cause Completion;

 

  (f) Subject to the declarations required to be made under this Agreement, no
other declaration, filing or registration with, or notice to, or authorization
or Governmental Approval of, any Governmental Authority or other Person is
required to be obtained or made in connection with or as a result of the
execution and delivery of this Agreement by it or the consummation of the
transfer of the Sale Shares to the Purchaser as contemplated herein and the
performance by it of its respective obligations hereunder;

 

24



--------------------------------------------------------------------------------

  (g) The Sellers are the legal and beneficial owners of the respective Sale
Shares and have good, clear and marketable title to such Sale Shares, with full
right and authority to deliver the same under this Agreement;

 

  (h) Subject to the satisfaction of the Conditions Precedent, the transfer of
its Sale Shares to the Purchaser will convey to the Purchaser good and
marketable title to its respective shares, free and clear of all Encumbrances;

 

  (i) There are no voting trusts, rights of pre-emption, shareholder agreements,
proxies or other agreements or understandings in effect with respect to the
voting or transfer of any of its Sale Shares, other than (i) the Existing
Shareholders Agreement, (ii) the Existing Inter-se Agreement, and (iii) the
Investment Agreement;

 

  (j) There are no outstanding options or warrants relating to its Sale Shares,
or other rights of any kind to acquire from its Sale Shares, or any other shares
of the share capital of the Company or securities convertible into or
exchangeable for shares of the share capital of the Company, or which otherwise
confer on it any right to acquire from such Seller, any such shares or
securities, nor is it committed to issue any such option, warrant, right or
security or other rights relating to the Shares of the Company, other than as
provided in the Investment Agreement;

 

  (k) It has neither employed, nor is it subject to any valid claim of, any
agent, broker, investment banker, financial advisor, finder, consultant or other
intermediary who is or may be entitled to a fee or commission in connection with
the transactions contemplated by this Agreement, the responsibility for which
may be transferred to or fall upon the Purchaser without its express prior
written consent; and

 

  (l) To the knowledge of the Seller, there is no Action or Proceeding of any
Governmental Authority pending or threatened, and the Seller has not received
any Order, in each case, against or adversely affecting it or respecting or
involving any of such Seller’s Equity Shares or otherwise affecting such
Seller’s interests in any Equity Shares, or which seeks to prevent, restrict or
delay consummation of the transactions contemplated by this Agreement, the
performance by it of its obligations hereunder or the fulfillment of any of the
Conditions Precedent;

 

6.2 The Purchaser hereby makes the following representations and warranties to
each of the Sellers on the date of this Agreement and on the Completion Date, as
if any express or implied reference in the following representations and
warranties to the Execution Date was replaced by a reference to the Completion
Date, and confirms that each of the following warranties are true and correct in
all respects as on the date hereof:

 

  (a) It is a company duly formed, validly existing and in good standing under
the Law of the jurisdiction of its formation;

 

  (b) It has all necessary corporate power, authority and capacity to enter into
this Agreement and to perform its obligations required to be performed by it as
of the Completion Date, under this Agreement;

 

  (c) The execution and delivery of this Agreement and the consummation of the
transactions contemplated under this Agreement have been duly authorized by all
necessary corporate actions on its part;

 

25



--------------------------------------------------------------------------------

  (d) This Agreement has been duly executed and delivered by it and, assuming
the due authorization, execution and delivery of this Agreement by each of the
other Parties hereto, constitutes a valid and binding obligation enforceable
against it in accordance with its terms, subject only to creditors’ rights, and
the execution and delivery of this Agreement and the performance thereof does
not contravene, violate or constitute a default of, or require any consent or
notice under any provision of, any agreement or arrangement with any third party
or under any other instrument to which it is a party or by which it is or may be
bound, nor will it violate any Law or Order or any other restriction of any kind
or character applicable to it;

 

  (e) To the knowledge of the Purchaser, no order has been made, petition
presented, resolution passed or meeting convened for its liquidation, winding up
and/or for an administration order against it and there are no cases or
proceedings under any applicable insolvency, reorganization or similar
applicable Law;

 

  (f) No other declaration, filing or registration with, or notice to, or
authorization or Governmental Approval of, any Governmental Authority or other
Person is required to be obtained or made in connection with or as a result of
the execution and delivery of this Agreement by it or the consummation of the
transactions contemplated herein and the performance by it of its respective
obligations hereunder;

 

  (g) It has neither employed, nor is it subject to any valid claim of, any
agent, broker, investment banker, financial advisor, finder, consultant or other
intermediary who is or may be entitled to a fee or commission in connection with
the transactions contemplated by this Agreement, other than those fees for which
it shall be solely responsible; and

 

  (h) There is no Action or Proceeding or Order of any Governmental Authority
pending or adversely affecting, or to the Purchaser’s knowledge, threatened
against it, or which seeks to prevent, restrict or delay consummation of the
transactions contemplated by this Agreement, the performance by it of its
obligations hereunder or the fulfillment of any of the Conditions Precedent.

 

6.3 The Company hereby makes to the Purchaser each of the following
representations and warranties (collectively, the “Company Warranties”, and
each, a “Company Warranty”) on the date of this Agreement and on the Completion
Date, as if any express or implied reference in the Company Warranties to the
Execution Date was replaced by a reference to the Completion Date, and confirms
that each of the Company Warranties is true and correct in all respects as on
the date hereof:

 

  (a) Except as disclosed in the Company Disclosure Schedule or the Audited
Financial Statements for the period ending March 31, 2015 or June 30, 2015, the
Company does not have any Contract with any Related Party or any of the Sellers
or their respective subsidiaries neither it nor its subsidiaries, executive
officers nor directors are party or subject to any Contract with any Seller,
including any Contract providing for the furnishing of services to or by,
providing for rental of property, real, personal or mixed, to or from, or
providing for the lending or borrowing of money to or from, the leasing of
property to or from, or otherwise requiring payments to or from, any Seller
(other than employment arrangements);

 

26



--------------------------------------------------------------------------------

  (b) The Audited Financial Statements as of March 31, 2015 and the Audited
Financial Statements as of June 30, 2015 respectively give a true and fair view
of the state of affairs of the Company, as of the date of such Audited Financial
Statements respectively; and

 

  (c) The Company Disclosure Schedule or the Audited Financial Statements for
the period ending June 30, 2015 sets out the list of all Material Contracts
entered into by the Company.

 

6.4 The Company hereby makes to the Purchaser each of the following
representations and warranties (collectively, the “Other Company Warranties”,
and each, a “Other Company Warranty”) on the date of this Agreement and on the
Completion Date, as if any express or implied reference in the Other Company
Warranties to the Execution Date was replaced by a reference to the Completion
Date, and confirms that each of the Other Company Warranties is true and correct
in all respects as on the date hereof:

 

  (a) To the best of its knowledge, the Company and its subsidiaries or its
Representatives, have not paid, offered, promised, or authorized the payment of
money or anything of value, directly or indirectly to a Government Official
while knowing or having reason to believe that any portion of such exchange is
for the purpose of:

 

  (i) influencing any act or decision of such Government Official in his or her
official capacity, including the failure to perform an official function, in
order to assist the Company, its subsidiaries, or any other person in obtaining
or retaining business, or directing business to any third party;

 

  (ii) securing an improper advantage;

 

  (iii) inducing such Government Official to use his or her influence to affect
or influence any act or decision of a Government Entity to assist the Company,
its subsidiaries, or any other person in obtaining or retaining business, or
directing business to any third party; or

 

  (iv) providing an unlawful personal gain or benefit, of financial or other
value, to such Government Official,

in each case in violation of the Anti-Bribery Laws; and

 

  (b) Other than as provided in Schedule III and Schedule IV, no other consent
from any Lender or third parties pursuant to any Material Contract is required
for Completion as contemplated under this Agreement.

 

6.5 Each of the Persons constituting the Kanoria Block hereby represents and
warrants, as on the Execution Date and on the Completion Date, that, to the best
of its knowledge, such Person is not aware of any facts, events, or
circumstances which would render the representation in Clause 6.4(a) to be false
or incorrect.

 

6.6 Notwithstanding anything to the contrary contained herein or elsewhere, the
Parties agree and acknowledge that:

 

  (a) each of the Seller Warranties and Company Warranties is separate and
independent;

 

27



--------------------------------------------------------------------------------

  (b) none of the Sellers or the Company shall be liable for any Loss incurred
by the Purchaser (whether for breach of a Seller Warranty, Company Warranty,
covenants, undertakings, or otherwise) if and to the extent that the fact,
matter, event or circumstance giving rise to such Loss or claim has been
disclosed to the Purchasers as part of the Company Disclosure Schedule, the
Sellers’ Disclosure Schedule, the Updated Sellers’ Disclosure Schedule, the
Updated Company Disclosure Schedule and the Audited Financial Statements for the
period ending March 31, 2015 and June 30, 2015 made available to the Purchaser
from time to time;

 

  (c) for each of the Seller Warranties, the Sellers shall have the right to
deliver a Sellers’ Disclosure Schedule on the Execution Date, setting out the
facts, matters, events or circumstances, which shall act as qualifications,
caveats and exceptions to the Seller Warranties;

 

  (d) for each of the Company Warranties and Clause 9.2(c), the Company shall
have the right to deliver a Company Disclosure Schedule on the Execution Date,
setting out the facts, matters, events or circumstances, which shall act as
qualifications, caveats and exceptions to the Company Warranties and Clause
9.2(c);

 

  (e) all matters contained in the Sellers’ Disclosure Schedule and Company
Disclosure Schedule, and the Audited Financial Statements for the period ending
March 31, 2015 and June 30, 2015, shall automatically and without any further
action, be deemed to qualify, caveat and create an exception to the Seller
Warranties and the Company Warranties and Clause 9.2(c) respectively;

 

  (f) at any time prior to the Completion Date, the Sellers and the Company
shall inform the Purchaser promptly upon knowledge of any incorrect or
inaccurate information or facts included or omitted from the Sellers’ Disclosure
Schedule or the Company Disclosure Schedule respectively, or of any development,
change, event, act, omission or occurrence after the Execution Date but before
the Completion Date that results in any of the Sellers’ Warranties, the Company
Warranties and the information relating to Clause 9.2(c), as the case may be,
being untrue or incorrect as on the Completion Date;

 

  (g) at any time prior to the Completion Date, the Sellers may provide the
Purchaser with updated versions of the Sellers’ Disclosure Schedule (the
“Updated Sellers’ Disclosure Schedule”), and the Company may provide the
Purchaser with updated versions of the Company Disclosure Schedule (the “Updated
Company Disclosure Schedule”) updated solely for the events occurring between
the Execution Date and the Completion Date. All matters contained in the Updated
Sellers’ Disclosure Schedule and Updated Company Disclosure Schedule, shall
automatically and without any further action, be deemed to qualify, caveat and
create an exception to the Seller Warranties and the Company Warranties and
Clause 9.2(c), respectively, on and from the date of such updated disclosure.

 

7 UNDERTAKINGS

 

7.1

Subject to Clause 8 of this Agreement and applicable Law, from the Execution
Date until the Completion Date, the Company shall ensure that the Purchaser and
its Representatives have reasonable access at reasonable times, and upon the
Purchaser’s written request of at least three (3) Business Days, to all relevant
personnel, officers, employees, agents, accountants,

 

28



--------------------------------------------------------------------------------

  properties (including each of the Sites) and facilities of the Company, all
relevant books and records relating to the Company, and all relevant contracts,
files and agreements and other documentation specifically required in connection
with operating the Company in the possession or control of the Company relating
to the Company or any of the Sites and, upon the Purchaser’s written request of
at least three (3) Business Days, the Company shall provide the Purchaser with
copies of such documents in the usual and customary format as maintained in the
ordinary course (including in the case of electronically stored information, in
suitable electronic form), all only to the extent as may be reasonably requested
by the Purchaser in connection with the transactions contemplated by this
Agreement or as needed to complete pre-integration compliance due diligence of
the Company. Notwithstanding the foregoing, the Sellers and the Company shall
not be required to provide the Purchaser and its Representatives with access to
or copies of any information in violation of any Law or Order. The Purchaser
shall ensure that all Representatives of the Purchaser shall maintain
confidentiality for all such information as is required to be maintained by the
Purchaser under this Agreement and any breach of such confidentiality on the
part of any such Representatives of the Purchaser shall be deemed to be a breach
on the part of the Purchaser. It is hereby agreed that the Purchaser shall be
deemed to have complied with this obligation if it has informed its
Representatives of such confidentiality requirement by way of providing for the
inclusion of an appropriate provision to this effect in the agreements or other
arrangements entered into with such Representatives.

 

7.2 Subject to each Party’s compliance with the Anti-Bribery Laws and any other
applicable Law, to the extent applicable, each Party agrees to use its
commercially reasonable best endeavours to achieve the following:

 

  (a) to take, or cause to be taken, all actions and to do, or cause to be done,
all things necessary, proper or advisable to consummate and make effective as
promptly as practicable the transactions contemplated by this Agreement, and to
cooperate with the other in connection with the foregoing;

 

  (b) to refrain from taking, or cause to be refrained from taking, any action
and to refrain from doing or causing to be done, anything which could reasonably
be expected to impede or impair the consummation and the making effective as
promptly as practicable the transactions contemplated by this Agreement,
including, without limitation, using its commercially reasonable endeavours to
(i) obtain all necessary Governmental Approvals from Governmental Authorities,
(ii) obtain or make all Governmental Approvals that are required to be obtained
under any Law or Order as well as any consents, approvals, actions, filings and
notices that are required under any contract, (iii) prevent entry of, or to lift
or rescind, any injunction or restraining order or other Order adversely
affecting the ability of the Parties to consummate the transactions contemplated
by this Agreement, and (iv) effect all necessary registrations and filings,
including, but not limited to, filings and submissions of information requested
or required by any Governmental Authority;

 

  (c) the Sellers hereby agree that the Sellers shall (and shall, by way of
exercising their respective contractual and voting rights in the Company,
endeavour to cause the Company to) cooperate and share information and provide
documentation as may be needed by the Purchaser to obtain the approval of the
CCI and FIPB for the transactions contemplated by this Agreement; and

 

29



--------------------------------------------------------------------------------

  (d) each Seller shall, as promptly as practicable, use its commercially best
endeavours to exercise its contractual and voting rights, including at the board
and shareholders meetings of the Company, in manner such that the Company
fulfills its covenants and undertakings under this Agreement and each Seller
shall refrain from exercising its contractual and voting rights, including at
the board and shareholders meetings of the Company, in manner such that the
Company as would prevent it from fulfilling its covenants and undertakings under
this Agreement.

 

7.3 Notwithstanding anything in Clause 7.2, other than as contemplated in this
Agreement, neither the Sellers nor the Company shall agree to any modifications,
amendments, supplements or the like that are necessary to obtain any required
Governmental Approvals, Orders, consents, approvals, assignments or other
arrangements, required to consummate the transactions contemplated by this
Agreement, without the prior written approval of the Purchaser, which shall not
be unreasonably withheld, conditioned or delayed, and the Company shall pay all
fees and expenses of any modifications, amendments, supplements or the like that
are implemented by the Company between the date hereof and the Completion Date
that are necessary to secure any such Governmental Approval, Order, consent,
approval, assignment or other arrangement. Provided however, that, in the event
the Purchaser fails to take commercially reasonable action requested by any
Third Party whose consent is required for the consummation of the transactions
contemplated by this Agreement, the Sellers and the Company shall cease to be
responsible for obtaining the consent of such Third Party or for any Loss
suffered pursuant to such refusal of the Purchaser.

 

7.4 Each Party shall give each other Party prompt written notice upon the Party
giving such notice becoming aware that any representation or warranty made by
such Party pursuant to this Agreement is no longer true or is likely not to be
true as of the Completion Date.

 

7.5 Lender Consents

To the extent applicable, the Company, the Kanoria Block, TTSL and the Purchaser
hereby agree and undertake as follows:

 

  (a) The Company shall obtain, the Lender Consents prior to Completion, and the
Purchaser and the Sellers (as may be reasonably required) agree to aid the
Company in making such applications, and to use commercially reasonable
endeavours to assist the Company in securing such approvals within sixty
(60) days of the Execution Date.

 

  (b) On and from the Completion date, those obligations listed in Part C of
Schedule III (excluding any guarantee or financial support obligations) imposed
on any Seller (such obligations having been given or extended by any of the
Sellers in favour of any of the Lenders, in their capacity as shareholders,
promoters, sponsors or the like of the Company) under any existing debt facility
(including any non-disposal undertaking or obligation to maintain any minimum
shareholding) shall be extinguished and replaced and substituted by the
Purchaser in their entirety. In this regard, the Purchaser shall be obliged to
give all such undertakings and execute all such instruments, documents and deeds
as may be required to replace and substitute those obligations listed in Part C
of Schedule III (including any non-disposal undertaking or obligation to
maintain any minimum shareholding) given or extended by any of the Sellers in
favour of any of the Lenders, in their capacity as shareholders, promoters,
sponsors or the like of the Company.

 

30



--------------------------------------------------------------------------------

  (c) Neither the Sellers nor the Purchaser shall agree (unless each of the
Parties provides its consent in writing) to any changes in the terms or
conditions of the underlying debt facilities, other than to modify any condition
requiring the Company to re-issue its preference shares on redemption;

 

  (d) Notwithstanding anything to the contrary herein but subject to sub-clause
(e) below, nothing shall prevent the Company from repaying (including by way of
refinancing) any of the Lenders and securing a discharge of the Indebtedness of
such Lender prior to Completion without any prepayment penalty or other
additional charges (unless the Purchaser provides its consent in writing to
incur such penalty or charge) instead of obtaining a Lender Consent from such
Lender, without any prior approval of the Purchaser; provided, however, that the
Company does not incur any additional incremental debt (other than by way of
refinancing) to pay off any such Lender.

 

  (e) If any Lender Consent is not obtained within 90 days from the Execution
Date, TTSL and the Kanoria Block shall use commercially reasonable efforts, and
cooperate with the Company, to cause the Company to refinance the loans provided
by such Lenders whose consent is not obtained within the abovementioned period,
provided that TTSL and the Kanoria Block shall not be obligated to provide any
financial support to secure such refinancing. It is clarified that
notwithstanding anything contained in sub-clause (d) above, no restrictions in
sub-clause (d) above shall apply to refinancing made under this sub-clause (e).

 

7.6 Until (and including) the Completion Date, each Seller agrees that neither
such Seller nor any of its respective Affiliates or Representatives: (i) shall,
directly or indirectly, (A) make any proposal or offer or enter into any
negotiation or discussion regarding any transaction that if consummated would
constitute an Alternative Transaction, or (B) engage or participate in any
discussions or negotiations or otherwise cooperate or provide assistance
(including by way of furnishing non-public information) relating to or in
contemplation of an Alternative Transaction.

 

7.7 Until (and including) the Completion Date, the Purchaser agrees that neither
it nor any of its respective Affiliates or Representatives shall, directly or
indirectly, (A) make any proposal or offer or enter into any negotiation or
discussion regarding any transaction that if consummated would constitute an
Alternative Transaction, or (B) engage or participate in any discussions or
negotiations or otherwise cooperate or provide assistance (including by way of
furnishing non-public information) relating to or in contemplation of an
Alternative Transaction, or (C) publicly announce any agreement or enter into
any definitive agreements with respect to an Alternative Transaction.

 

7.8 The Kanoria Block agrees that it shall not terminate the Contracts set forth
on Schedule IX, for a period of 3 (three) months from the Completion Date.

 

7.9 Each Party agrees that, from time to time, whether before, at or after
Completion, it will execute and deliver such further instruments of conveyance
and transfer and take such other actions as may be necessary to carry out the
purposes and intents of this Agreement and the transactions contemplated hereby.

 

7.10 Non-Compete and Non-Hire

 

31



--------------------------------------------------------------------------------

  (a) The Parties acknowledge that the Kanoria Block has been in control of the
management of the Company, and accordingly, it is agreed between the Purchaser
and the Kanoria Block that from the Completion Date and for 3 (three) years
thereafter, Kanoria Block and Mr. Hemant Kanoria, and their Affiliates, directly
or indirectly will not, (i) engage in the business of owning and leasing passive
infrastructure towers in India (other than through the (A) ownership and use
(but not leasing) of towers, or (B) engaging in passive infrastructure sharing
with other carriers as an incidental part of operating a wireless communications
business) (the “India Tower Business”) or (ii) acquire or own the equity
securities in any Person (other than the Purchaser and its Affiliates or the
Company) in India that is engaged in the India Towers Business. Provided that
the above restriction shall not be applicable to (i) any Person engaged in the
businesses of investments, financing, lending, holding or acquiring or trading
in securities, providing financial services, or other similar activities, or
(ii) any investment by a Person with the primary objective of making financial
gains and without strategic rights, provided that an investment by a Person not
exceeding 10% of the paid up share capital of the investee company and not
having or receiving any rights leading to acquisition of Control, shall be
deemed to constitute an investment with the primary objective of making
financial gains without strategic rights.

 

  (b) It is the intention of the Parties that the provisions of this Clause 7.10
be enforced to the fullest extent permissible under the Laws and policies of
each jurisdiction in which enforcement may be sought, and that the
unenforceability (or the modification to conform to such Laws or policies) of
any provisions of this Clause 7.10 shall not render unenforceable, or impair,
the remainder of the provisions of this Clause 7.10. Accordingly, if any
provision of this Clause 7.10 shall be determined to be invalid or
unenforceable, such invalidity or unenforceability shall be deemed to apply only
with respect to the operation of such provision in the particular jurisdiction
in which such determination is made and not with respect to any other provision
or jurisdiction.

 

  (c) In consideration of the Kanoria Block undertaking the obligations under
this Clause 7.10, the Purchaser agrees, and the Sellers acknowledge, that:

 

  (i) Subject to the provisions of sub-clause (ii) below, the Purchaser shall
pay an amount of Rs. 339,00,00,000 (Rupees Three Hundred Thirty Nine Crores)
(“Non-compete Fee”) to the Kanoria Block in proportion to their shareholding in
the Company as on the Completion Date, over and above the Purchase Consideration
payable on the Completion Date to the Kanoria Block (as Sellers);

 

  (ii) the Non-compete Fee shall be made subject to deduction of Taxes (as
required under applicable Law), where the rate of deduction for such purpose
shall be: (A) based on the certificates obtained by the respective members of
the Kanoria Block from the Assessing Officer under Section 197 of the IT Act,
providing for deduction of Taxes at a lower rate, or no deduction of Taxes, as
the case may be (“Section 197 Certificate”), provided, however, that the
original copy of such Section 197 Certificate shall be delivered to the
Purchaser by the Kanoria Block no later than two (2) Business Days prior to the
Completion Date, or (B) as provided under applicable Law, where such Section 197
Certificate has not been delivered to the Purchaser within the time period
provided in (A) above;

 

32



--------------------------------------------------------------------------------

  (iii) where a deduction is made on account of Taxes by the Purchaser from the
Non-compete Fee, the relevant tax deduction certificates shall be provided to
the Kanoria Block;

For purposes of this Clause 7.10(c), the term “Assessing Officer” shall have the
meaning ascribed to such term in the IT Act read with Income Tax Rules, 1962.

 

  (d) The Parties acknowledge and agree that any remedy at law for any breach of
the provisions of this Clause 7.10 would be inadequate, and the Parties hereby
consent to the granting by any court or arbitration panel of an injunction or
other equitable relief including specific performance, without the necessity of
actual monetary loss being proved, upon the breach or threatened breach of such
provisions, in addition to all other remedies that any Party is entitled to
under this Agreement.

 

  (e) From the Completion Date until the first (1st) anniversary of the
Completion Date (or earlier termination of this Agreement), the Kanoria Block
shall not, except with the prior written consent of the Purchaser, employ,
directly or indirectly, any person employed by the Company as a key managerial
personnel as of the date hereof.

 

  (f) From the Execution Date until the Completion Date (or earlier termination
of this Agreement), the Purchaser and its Affiliates shall not, except with the
prior written consent of the Sellers, employ, directly or indirectly, any person
employed by the Company as of the date hereof.

 

  (g) From the Execution Date until the Completion Date (or earlier termination
of this Agreement), the Purchaser, the Company and each of their Affiliates
shall not represent to any customer of the other Party that the Purchaser is the
shareholder or promoter of the Company or that any of its Affiliates are group
companies of the Company.

 

  (h) The Company has a material interest in preserving the relationships it has
developed with its customers. Accordingly, each Seller, which is subject to the
obligations under this Clause 7.10, agrees that the restrictions and covenants
contained in this Clause are reasonably required for the protection of the
Company and its goodwill and are of the essence to this Agreement and constitute
a material inducement to the Purchaser to enter into this Agreement and that the
Purchaser would not enter into this Agreement in the absence of such an
inducement.

 

7.11

The Purchaser shall, by no later than ten (10) Business Days after the Execution
Date (such time period to be extended by such number of Business Days as may be
reasonably required to collate the requisite information from all of the
relevant Persons and to procure the written consent of the Sellers, as given
below in this Clause 7.11), file such initial applications, notices,
registrations and requests as may be required or advisable to be filed by it
with any Governmental Authority in order to secure approval from the FIPB for
the transactions contemplated by this Agreement. The Purchaser shall use its
commercially reasonable endeavours (i) to take, or cause to be taken, all
actions, and (ii) to do, or cause to be done, all things necessary, proper or
advisable to obtain the FIPB approval as soon as reasonably practicable,
including responding to questions and providing any additional information
requested by the FIPB as quickly as reasonably practicable and, if necessary,
answering any questions posed by the FIPB. Sellers shall use commercially
reasonable endeavours to, and

 

33



--------------------------------------------------------------------------------

  the Company shall (i) cooperate with the Purchaser in the preparation and
filing of any applications, notices, registrations and requests in connection
with securing the approval of the FIPB, including furnishing such documents and
information as may be required in this regard, and (ii) assist the Purchaser
after the Completion, to the extent reasonably required by the Purchaser, in
notifying the FIPB of any increase in the non-resident shareholding of the
Company and holding meetings and discussions with the FIPB, if applicable. To
the extent permitted by Law, the Purchaser shall provide the Sellers with copies
of all correspondence between it or any of its Affiliates or its or their
Representatives, on the one hand, and any Governmental Authority, on the other
hand, relating to the approval of the FIPB. No applications or other filings and
correspondence with any Governmental Authority shall be made without the prior
written consent of the Sellers, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

7.12 [Intentionally Left Blank]

 

7.13 Standstill

 

7.13.1 From the date hereof until the Completion Date or earlier termination of
this Agreement, the Company shall cause the business and affairs of the Company
to be conducted in the normal and usual course of business. Except as
contemplated by, or required for implementation of, this Agreement (including
for conduct of business and affairs of the Company in the normal and usual
course of business or pursuant to the annual business plan of the Company) or
with the prior written consent of the Purchaser (which consent shall not be
unreasonably withheld), the Company shall:

 

  (a) use commercially reasonable endeavours to (i) preserve intact the present
operations of the Sites and preserve its rights under the applicable Land
Leases, (ii) preserve intact its business organization and goodwill associated
with the Sites, and (iii) preserve the goodwill and business relationships with
Operators, customers, vendors and others having business relationships with them
relating to the Sites;

 

  (b) neither amend, nor agree to amend, the terms of its borrowing or
indebtedness in the nature of borrowing with terms any more adverse than those
on which the Company had obtained such existing borrowing, unless otherwise
required due to the transactions contemplated in this Agreement;

 

  (c) neither create, incur, nor agree to create nor incur Indebtedness (except
pursuant to facilities disclosed to the Purchaser as part of the due diligence
on the Company and as updated by the Company prior the Execution Date) except in
the ordinary course of business or in accordance with the Company’s business
plan being in aggregate, over Rs. 500,00,00,000 (Rupees Five hundred crores).
The Parties agree that the Company shall not, without the prior consent of the
Executive Committee, create, incur, or agree to create or incur Indebtedness
(except pursuant to facilities disclosed to the Purchaser in the Company
Disclosure Letter or as part of the due diligence on the Company and as updated
by the Company prior the Execution Date) except in the ordinary course of
business or in accordance with the Company’s business plan, being in aggregate
over Rs. 100,00,00,000 (Rupees One hundred crores) but within Rs. 500,00,00,000
(Rupees Five hundred crores).

Provided, however that such additional Indebtedness as stipulated in this Clause
7.13.1(c) shall be undertaken on terms no less favourable than those contained
in the

 

34



--------------------------------------------------------------------------------

existing loan agreements with the Lenders except as approved by the Executive
Committee;

Provided, further that nothing contained in this Clause 7.13.1(c) shall
(a) prevent or restrict the Company or the Sellers from refinancing or replacing
any existing borrowing listed in Schedule III that is obtained by the Company
(x) without any adverse terms, conditions or costs being imposed on the
Purchaser in connection therewith, (y) on terms and conditions no less favorable
than the refinanced or replaced borrowing, (z) from a party other than a Related
Party of any of the Sellers; or (b) utilize or draw down any existing unutilized
working capital limit already sanctioned by Lenders in favour of the Company;

Provided that, notwithstanding anything contained herein, nothing in this Clause
7.13 shall apply to the creation of or incurring (or agreeing to create or
incur) Indebtedness up to Rs. 100,00,00,000 (Rupees One hundred crores).

 

  (d) neither sell, dispose of, nor transfer any Site (or other material asset),
except for (i) ordinary course sales, dispositions or transfers consistent with
the Company’s treatment of dismantling for scrap not having a book value in
aggregate exceeding Rs. 25,00,00,000 (Rupees Twenty Five Crores) per calender
quarter, or (ii) dismantling a Site that has no Operators provided that not more
than 150 Sites are dismantled in any calendar quarter, it being clarified that
sales pursuant to such dismantling will be subject to the cap set out in
sub-clause (i) above;

 

  (e) commence, construct or enter into commitment to construct Towers outside
the annual business plan of the Company, except with the prior consent of the
Executive Committee;

 

  (f) neither terminate any Material Contract nor enter into any new agreement
or contract similar to any Material Contract (other than as provided in
7.13.1(g) below) with any Person. It is clarified that nothing contained herein
shall prohibit the Company from entering into MSAs, provided such MSAs are not
on terms and conditions materially adverse to the Company than the terms of the
existing MSAs or industry practice.

 

  (g) not terminate any vendor contracts, which are Material Contracts, nor
enter into any new agreement or contract similar to any such contract with any
Person other than in the ordinary course of business. Vendor contracts, which
are Material Contracts, other than in the ordinary course of business can be
entered into with the prior written consent of the Executive Committee subject
to an annual expenditure limit of Rs. 50,00,00,000 (Rupees Fifty Crores).

 

  (h) neither cancel any debts nor waive any claims or rights of material value
nor reverse any reserves in the Audited Financial Statements as of June 30, 2015
other than in accordance with the Accounting Principles;

 

  (i) neither materially nor adversely alter any insurance policies in effect as
of the date hereof for the Sites;

 

  (j)

not make or commit to any capital expenditures at any existing Sites except for
any replacement capital expenditures or expenditures incurred in relation to any
new

 

35



--------------------------------------------------------------------------------

  Operators in the ordinary course of business or installation of new
technology, or for cost saving purposes;

 

  (k) neither enter into, nor become subject to, any Contract with any of the
Company’s executive officers, or directors or stockholders (whether direct or
indirect), including any Contract providing for the furnishing of services to or
by, providing for the rental of property, real, personal or mixed, to or from,
providing for the lending or borrowing of money, providing for the leasing of
property, to or from, or otherwise requiring payments, to or from, any such
Person. It is clarified that this Clause 7.13.1(k) shall not apply to: (i) any
existing rights and obligations under employment agreements with executive
officers and directors; (ii) renewal or expansion of any existing Contracts with
any executive officers, directors or stockholders (whether direct or indirect)
of the Company on substantially similar terms and conditions as the existing
Contracts while giving due consideration for expansion; and (iii) any new
Contracts with the existing executive officers, or directors or stockholders
(whether direct or indirect) of the Company, subject to an annualized aggregate
limit of INR 5,00,00,000/- (Rupees Five Crores).

 

  (l) not make any material changes in the financial terms of the employment
agreements of any Senior Management Employee, other than in the ordinary course
of business consistent with past practice.

 

7.13.2 Except as contemplated by, or required for implementation of, this
Agreement or with the prior written consent of the Purchaser (which consent
shall not be unreasonably withheld), the Company shall:

 

  (a) neither declare, pay nor set aside for payment any cash or non-cash
dividend or other distribution in respect of any share capital , nor issue,
sell, otherwise dispose of, reduce, split, repurchase nor redeem nor do such
other acts in relation to its share capital or equity securities, nor reserve
nor grant any options, warrants, calls, rights or commitments or any other
agreements of any character obligating it to issue any shares of share capital
or other equity securities provided that this Clause 7.13.2 shall not apply to
the payment of dividend or to the redemption or conversion of preference shares
issued under the Investment Agreement;

 

  (b) neither make nor authorize any change, which will have an adverse effect
on the transaction contemplated herein, in its certificate of incorporation or
constitutional documents of the Company;

 

  (c) neither materially change, nor permit to be materially changed, any
accounting or Tax procedure or practice, nor make, nor permit to be made, any
Tax election (other than as set forth in this Agreement) nor settle nor
compromise any Tax liability, except as required due to a change in the
applicable Law or to comply with an Order;

 

  (d) pay all Taxes due and payable in a manner consistent with past practice,
if required by applicable Law or pursuant to an Order, except if any Tax claim
is contested before any Tax Authority or other Governmental Authority;

 

  (e) provide the Purchaser with copies of the Monthly Management Financials,
which shall be accompanied by the Company’s then current net Liabilities as of
the end of such month;

 

36



--------------------------------------------------------------------------------

7.14 The Company shall, as soon as may be commercially reasonable, commence the
process for obtaining and use reasonable best endeavours to obtain prior to
Completion, the Third Party Approvals set out in Schedule IV, including written
consents from any Operators where the MSA requires such consent or notification
to the Operator in connection with the transactions contemplated by this
Agreement, the costs in connection with the receipt of such Third Party
Approvals to be borne by the Company. Notwithstanding anything to the contrary
herein, neither the Sellers nor the Company shall agree to, and the Purchaser
shall not be obliged to accept, any third party’s concessions in order to obtain
any Third Party Approval, and the Parties shall discuss in good faith the waiver
of the requirement for obtaining such Third Party Approval or any other
reasonable means of obtaining of such Third Party Approval. TTSL hereby confirms
that the execution of this Agreement shall be deemed to constitute the consent
of TTSL and TTML under the terms of the MSAs which require the consent of TTSL
and/ or TTML for the transfer of the Sale Shares to the Purchaser as
contemplated under this Agreement.

 

7.15 Each Seller agrees that, for itself and its Affiliates, from and after the
Completion, it will not use, other than in connection with the Company, the name
“Viom” or any name substantially similar to it in any form whatsoever, including
in respect of advertising and promotional materials. For the avoidance of doubt,
it is hereby clarified that nothing in this Clause 7.15 shall restrict the
Sellers or any of their Affiliates from referring to their past investment in
the Company in any of their advertisements or promotional materials. Provided
further that, the restrictions set out in this Clause 7.15 shall only apply to
GIC Special Investments Pte Ltd and entities Controlled by it.

 

8 CONFIDENTIALITY

 

8.1 Each Party shall keep, and shall ensure that its Affiliates and their
respective Representatives keep, all information relating to this Agreement and
the transactions contemplated hereunder (collectively referred to as the
“Information”) confidential. None of the Parties shall issue, or permit any
agent or Affiliate to issue, any public release or public announcement or
otherwise make, or permit any agent or Affiliate to make, any disclosure
concerning this Agreement or the transactions contemplated herein without the
prior written approval of the other Parties (such consent not to be unreasonably
withheld, conditioned or delayed).

 

8.2 Nothing in Clause 8.1 above shall restrict the Parties from disclosing
Information for the following purposes:

 

  (a) to the extent that such Information is in the public domain other than by
breach of this Agreement;

 

  (b) to the extent such information is later acquired by the receiving Party
from another source if the receiving Party is not, following due inquiry, aware
that such source is under an obligation to another Party to keep such documents
and information confidential;

 

  (c) to the extent such Information is disclosed solely for the purposes of
fulfilment of the Party’s obligations under Clause 2.4, 3 or Clause 7 above;

 

  (d)

to the extent that such Information is required to be disclosed by any
applicable Law or the rules or regulations of any applicable stock exchange or
required to be disclosed to any Governmental Authority to whose jurisdiction the
Parties are subject

 

37



--------------------------------------------------------------------------------

  or with whose instructions it is customary to comply; provided, however, that
any such disclosure shall be made after due consultation and discussions with
the other Parties; and

 

  (e) insofar as it is disclosed to the employees, directors, shareholders or
professional advisers of the Parties, including their Affiliates or other
Representatives, as the case may be, or in the case of a entity which has been
constituted as a fund, its limited partners, trustees and investment manager;
provided, however, that each Party shall ensure that such persons treat such
Information as confidential on the same terms as set out under this Clause 8.

 

9 INDEMNITY

 

9.1 Each Seller (“Title Indemnifying Seller”) shall indemnify, defend and hold
harmless the Purchaser and its Affiliates (which become shareholders of the
Company pursuant to Clause 2.1 above) and their respective officers and
directors from and against any and all actual and direct losses, damages, costs
(including interest and penalties with respect thereto), out-of-pocket expenses
and reasonable attorneys’ fees (together, “Losses”) severally, arising out of:

 

  (a) any misrepresentation or any breach of its respective Sellers’ Warranties,

 

  (b) any failure by it to perform or fulfil any of its respective undertakings
or agreements required to be performed by it under this Agreement,

 

  (c) any adverse impact on the title of the Purchaser to the Sale Shares
pursuant to any statutory action or claim relating to the revelant Seller,

provided that the total liability of a Title Indemnifying Seller to the
Purchaser for any Losses suffered by it, or any claim for damages or any other
remedies available to the Purchaser and its Affiliates (which become
shareholders of the Company pursuant to Clause 2.1 above) in connection with
Clause 9.1 shall not in the aggregate exceed an amount equivalent to the
Purchase Consideration received by such Title Indemnifying Seller.

 

9.2 TTSL and each of the Persons constituting the Kanoria Block (each, a
“Company Indemnifying Seller”) shall severally indemnify, defend and hold
harmless the Purchaser and its director and personnel from and against any and
all Losses arising out of:

 

  (a) any misrepresentation or any breach of the Company Warranties,

 

  (b) any failure by the Company to perform or fulfill any of the Company’s
undertakings or agreements required to be performed by the Company under this
Agreement, other than: (i) the Company’s obligations under Clause 7.13; (ii) the
Other Company Warranties; and (iii) the Company’s failure to obtain Third Party
Approvals, which have been waived by the Purchaser, and

 

  (c) any Taxes imposed, demanded or raised on or payable by the Company and
which arise pursuant to a notice, claim, demand or Order received by the Company
prior to the Execution Date in writing, and which have not been disclosed (i) in
the Audited Financial Statements as of June 30, 2015; or (iii) in the Company
Disclosure Schedule, (a “Tax Loss”).

 

38



--------------------------------------------------------------------------------

The Tax Loss shall be indemnifiable by the Company Indemnifying Sellers in
accordance with the process set out in Clause 9.10 below.

Each Company Indemnifying Seller, to the extent it is required to provide any
information which relates to its arrangements with the Company as shareholders
of the Company, shall provide its reasonable assistance to the Purchaser in
connection with the preparation and filing of any Tax Return of the Company and
any audit or other proceeding in relation to the Company with respect to Taxes,
including making representations to the best of their knowledge (as may be
reasonably required) to or furnishing information available with it to the
Company.

The amounts payable by the Company Indemnifying Sellers under this Clause 9.2
shall in each case, be determined in following manner:

A/B*C,

Where:

A = the number of Equity Shares sold by the Company Indemnifying Seller

B = the Sale Shares

C = the amounts payable to the Purchaser under this Clause 9.2 for a particular
instance of Loss.

For illustration purposes:

If the Loss incurred by the Company is Rs. 100, the amount of Loss indemnifiable
shall be Rs. 51 (corresponding to the shareholding transferred under this
transaction to the Purchaser). Of this, Rs. 37.89 should be indemnifiable
severally by TTSL and the Kanoria Block, for an amount of Rs. 19.63 and Rs.
18.26 respectively.

 

9.3 Each of the Persons constituting the Kanoria Block (each a “KB Indemnifying
Seller”) shall severally indemnify, defend and hold harmless the Purchaser and
its Affiliates from and against any and all Losses arising out of a breach or
misrepresentation of the representation in Clause 6.5 in proportion to its share
in the Sale Shares.

For illustration purposes:

If the Loss is Rs. 100, the aggregate of the several liability of all members of
the KB Indemnifying Sellers to indemnify the Purchaser and its Affiliates shall
in aggregate be Rs. 18.26 only.

Provided that the total liability of Company Indemnifying Sellers or KB
Indemnifying Seller (as the case may be) to the Purchaser (and such other
Persons that may be indemnified under Clauses 9.2 and 9.3) for any Losses
suffered by it, or any claim for damages or any other remedies available to the
Purchaser (and such other Persons that may be indemnified under Clauses 9.2 and
9.3) in connection with Clauses 9.2 and 9.3 shall not in the aggregate exceed an
amount equivalent to 15% of the Purchase Consideration received by Company
Indemnifying Sellers or such KB Indemnifying Seller.

 

39



--------------------------------------------------------------------------------

9.4 The obligation of the Indemnifying Sellers (as applicable) to indemnify the
Purchaser shall:

 

  (a) for any breach of the Sellers’ Warranties survive for a period of 3
(three) years from the Completion Date;

 

  (b) for any breach of the Company Warranties survive for a period of 18
(eighteen) months from the Completion Date;

 

  (c) for any breach of the representation provided by the Kanoria Block in
Clause 6.5 survive for a period of 18 (eighteen) months from the Completion
Date.

 

9.5 The total liability of an Indemnifying Seller to the Purchaser (and such
other Persons that may be indemnified under Clauses 9.1, 9.2 and 9.3) for any
Losses suffered by it, or any claim for damages or any other remedies available
to the Purchaser (and such other Persons that may be indemnified under Clauses
9.1, 9.2 and 9.3) (to the extent applicable) in connection with this Agreement
or the transactions contemplated herein, shall not, except for any matters
indemnifiable under Schedule X hereof, in the aggregate exceed an amount
equivalent to 100% of the Purchase Consideration received by such Indemnifying
Seller.

 

9.6 Notwithstanding anything contained herein, the Purchaser shall not make any
claims or proceed against any of the Sellers for a breach of Clause 6.4(b).
Nothing herein shall affect the Purchaser’s rights against the Company for a
breach of Clause 6.4(b).

 

9.7 The Indemnifying Seller shall not be liable for any indemnity claim pursuant
to this Clause 9 if it receives or they receive from the Purchaser written
notice later than sixty (60) days of the Purchaser becoming aware of the facts
underlying the indemnity claim containing specific details of the indemnity
claim, including the amount of the indemnity claim. Receipt of any notice by the
Indemnifying Seller under this Clause 9 shall not be construed to be an
acceptance by it of the validity of such claim.

 

9.8 If a breach of the representations or warranties is capable of remedy, the
Purchaser shall give to the Indemnifying Seller a written notice of the breach
and be entitled to compensation only if the breach is not remedied within 60
(sixty) days after the date on which such notice is served on the Indemnifying
Seller. The Purchaser shall not be entitled to recover damages or obtain
payment, reimbursement, restitution or indemnity more than once in respect of
the same claim. The Indemnifying Sellers shall not be liable to the Purchaser
for any indirect, special or consequential damages, whether foreseeable or not
(including lost profits or lost revenues), regardless of whether such liability
arises in tort, contract, breach of warranty, indemnification or otherwise.

 

9.9 The Purchaser shall, acting in good faith, use its reasonable endeavours to
mitigate Losses or Tax Losses. Where an Indemnifying Seller has made a payment
to the Purchaser in relation to any indemnity claim under this Clause 9 and the
Purchaser is entitled to recover (whether by payment, discount, credit, relief
or otherwise) from a third party a sum which indemnifies or compensates the
Purchaser (in whole or in part) in respect of Losses which are the subject of an
indemnity claim under this Clause 9, the Purchaser shall (i) notify the
Indemnifying Seller of the fact and provide such information as the Indemnifying
Seller may reasonably require; and (ii) pay to the Indemnifying Seller, as soon
as reasonably practicable, after receipt, an amount equal to the amount
recovered from the third party (net of taxation and less any costs of recovery).

 

40



--------------------------------------------------------------------------------

9.10 Process and defence of proceedings

 

9.10.1 If any Person notifies the Purchaser with respect to any matter (a “Third
Party Claim”), in respect of which the Purchaser is entitled to make an
indemnity claim under this Clause 9 or Clause 10 below against the Indemnifying
Seller, then the Purchaser shall notify the Indemnifying Seller of such Third
Party Claim, as soon as reasonably practicable, after receipt of notice of such
Third Party Claim.

 

9.10.2 Without prejudice to the Purchaser’s right to be indemnified by the
Indemnifying Seller under this Clause 9, the Indemnifying Seller shall have the
right, at its own cost, to take any action and institute any proceedings to
dispute, resist, appeal, compromise, defend, remedy or mitigate the Third Party
Claim (“Defensive Action”), provided, however, that where the Indemnifying
Seller does not respond to a notice from Purchaser of the Third Party Claim
(stating that the Indemnifying Seller assumes control of such Defensive Action
as aforesaid) within 30 days of receiving a notice of such Third Party Claim,
the Purchaser shall have a right to institute such Defensive Action on its own
and take the place of the Indemnifying Seller for such actions. Whether or not
the Indemnifying Seller elects to defend any Third Party Claim, the Indemnifying
Seller and the Purchaser shall cooperate and exercise all reasonable efforts in
the defense or prosecution of any such claim and shall furnish one another with
such records, information and testimony, and attend such conferences,
proceedings, hearings, trials and appeals as may be reasonably required by the
other in connection therewith.

 

9.10.3 Subject to Clause 9.10.2, the Purchaser shall not without the consent of
the Indemnifying Sellers, consent to any settlement, waiver or understanding
unless such settlement, waiver or understanding fully and unconditionally
discharges the Indemnifying Sellers from their obligation to indemnify the
Purchase for such Third Party Claims.

 

9.11 The Indemnifying Sellers shall not be liable in relation to the indemnity
obligation set out in Clause 9.2 and 9.3, for any Loss, arising from any single
incident (or series of claims arising from substantially identical facts or
circumstances) that is less than INR 50,00,000 (Rupees Fifty Lakhs Only) in
value (each such Loss below the aforesaid limit of INR 50,00,000 (Rupees Fifty
Lakhs Only), being a “De Minimis Loss”), it being clarified that, subject to the
De Minimis Loss threshold being satisfied, the Purchaser shall be indemnified
for the entire amount of such Loss and not merely the excess over the De Minimis
threshold. The Indemnifying Sellers shall not be liable for any Loss in relation
to the indemnity obligation set out in Clause 9.2 and 9.3, unless the aggregate
of all such Losses (each such Loss not being a De Minimis Loss) exceeds INR
100,00,00,000 (One Hundred Crores) (the “Threshold Loss”), after which the
Indemnifying Sellers shall only be liable for Losses over and above the
Threshold Loss.

 

9.12 It is hereby clarified that where, at any time after the Execution Date,
any Seller is in breach of any Sellers’ Warranty as a consequence of any change
in Law with retrospective effect (which change in Law shall have come into force
after the Execution Date), then the representing Seller, shall not be held
liable for such breach.

 

9.13 If any claim of the Purchaser against the Sellers is based upon a liability
that is contingent only, then the Purchaser shall not be entitled to make a
claim against the Sellers, unless and until such contingent liability gives rise
to an obligation to make a payment including interest or penalty thereon.

 

41



--------------------------------------------------------------------------------

10 WITHOLDING TAX MATTERS

 

10.1 Each of the Non-Resident Sellers shall indemnify the Purchaser for any Tax
Claim relating to withholding tax in accordance with Schedule X hereof, subject
to the provisions of Clause 10.2, 10.3 and 10.4 below.

 

10.2 No later than seven (7) Business Days prior to the Completion Date, each
Non-Resident Seller shall have delivered to the Purchaser (a) an opinion in a
form reasonably satisfactory to the Purchaser from a Agreed Accounting Firm that
no capital gains tax (and in case of Indivest, no income tax) shall be payable
by the relevant Non-Resident Seller under IT Act on the transfer of the Sale
Shares held by such Non-Resident Seller to the Purchaser as contemplated in this
Agreement; and (b) certified true copy of its valid tax residency certificate
issued to it by the relevant authority in the Republic of Mauritius (and, in the
case of Indivest, a certified true copy of the certificate of residency issued
to Indivest by the relevant authority in Singapore).

 

10.3 The Purchaser shall not deduct and withhold from the Purchase Consideration
or any other amount payable under this Agreement, any amount as withholding tax
in case of such Non-Resident Sellers as have provided the documents set out in
Clause 10.2 above. Such Non-Resident Sellers shall provide the Purchaser the
indemnity as set out at Clause 10.1 above read with Schedule X.

 

10.4 Where any of the Non-resident Seller/s have not provided the opinion and
certificate referred to in Clause 10.2 above, the Purchaser shall be entitled to
deduct from the Purchase Consideration, the applicable withholding tax, in
accordance with applicable Law. In case of such Non-Resident Sellers, the
indemnity provisions of this Clause 10 and Schedule X shall apply solely in
respect of any Tax Claim arising due to a mis-statement or misrepresentation by
such Non-Resident Seller in the information provided by such Non-Resident Seller
to Purchaser for purposes of determining the capital gains computation.

 

11 FEES AND EXPENSES

 

11.1 Each Party agrees that it shall bear by itself all costs and expenses
incurred by it in connection with any discussions, negotiations and
investigations undertaken in connection with the subject matter hereof,
including without limitation costs and expenses associated with the retention of
financial, legal, tax and other professional advisers. Provided that, nothing in
this Clause 11 shall be construed to require any of the Sellers to bear the fees
of the investment bankers, which have been engaged by the Company.

 

11.2 Notwithstanding anything contained in Clause 11.1 above, all stamp charges,
and any penalties, interest and additions thereto, incurred in connection with
the transfer of the Sale Shares under this Agreement or the other transactions
contemplated by or the execution of this Agreement shall be paid for and borne
by the Purchaser. The applicable filing fee and economists’ costs (if any) in
respect of the CCI Approval required under Clause 3.1(a) shall be shared equally
among Purchaser on one hand and TTSL, TSL, IDFCPE III, MSIPL and SMIT on the
other hand. The Sellers and the Purchaser shall cooperate in the timely making
of all filings, returns, reports and forms as may be required in connection
therewith.

 

11.3

The Parties acknowledge and confirm that other than the Purchase Consideration
and the fee for the non-compete obligations under Clause 7.10 set out in this
Agreement, no other

 

42



--------------------------------------------------------------------------------

  amounts are being paid or are required to be paid by the Purchaser or any of
the Sellers to any of the Sellers for the purposes of transfer of the Sale
Shares by the Sellers to the Purchaser.

 

12 TERMINATION

 

12.1 This Agreement shall be effective from the Execution Date and shall
continue to be valid and in full force and effect, unless terminated earlier in
accordance with this Clause 12 of this Agreement.

 

12.2 This Agreement may be terminated:

 

  (a) by mutual consent of the Parties in writing;

 

  (b) automatically, if Completion does not take place by the Termination Date,
unless the failure to consummate the Completion is due to the breach of this
Agreement by the Party that is attempting to terminate this Agreement or its
Affiliates;

 

  (c) by any Party, if (i) any Order of any Governmental Authority preventing
the consummation of the transactions contemplated by this Agreement shall have
become final and non-appealable, (ii) any Law shall have rendered the
transactions contemplated under this Agreement illegal, or (iii) FIPB or CCI
approval is refused for the transactions contemplated by this Agreement and the
grounds of such refusal by FIPB or CCI, as the case may be, are not capable of
rectification by the Parties with their mutual agreement;

 

  (d) by the Purchaser, if an Updated Company Disclosure Schedule provided by
the Company contains any matters that would result in a Material Adverse Effect
or would materially impair the ability of the Sellers to consummate the
transaction contemplated herein.

 

12.3 Termination of this Agreement shall be without prejudice to any rights or
obligations of any Party; provided, however, that, where this Agreement has been
terminated, any Party may bring an action seeking only damages for a material
breach of this Agreement prior to the Termination Date under Clause 12.2;
provided, further, that, non-fulfillment of any of the Conditions Precedent in
Clause 3 shall not, in and of itself, be considered a material breach of this
Agreement and no Party shall be liable for such non-fulfillment (except to the
extent such non-fulfillment constitutes a breach of Clause 7 or any undertaking
hereunder).

 

12.4 Each notice given by a Party pursuant to Clause 12.2 to terminate this
Agreement shall specify the subsection of Clause 12.2 pursuant to which such
notice is given. If at the time a Party gives a termination notice, such Party
is entitled to give such notice pursuant to more than one subsection of Clause
12.2, the subsection pursuant to which such notice is given and termination is
effected shall be deemed to be the subsection specified in such notice;
provided, however, that the Party giving such notice is at such time entitled to
terminate this Agreement pursuant to the specified subsection.

 

12.5 Notwithstanding the above, Clauses 8, 12.5, 13, 14, 15, and 16 (except for
16.12) shall survive the termination of this Agreement.

 

43



--------------------------------------------------------------------------------

13 NOTICES

 

13.1 Each notice, demand, or other communication given or made under this
Agreement shall be in writing and delivered or sent to the relevant Party at its
address or fax number and e-mail address set out below (or such other address or
fax number and e-mail address as the addressee has specified in writing to the
other Parties). Any notice, demand or other communication given or made by
letter between countries shall be delivered by registered airmail or
international courier service. Any notice, demand, or other communication so
addressed to the relevant Party shall be deemed to have been delivered if
(i) delivered in person or by messenger, when proof of delivery is obtained by
the delivering Party, (ii) sent by post within the same country, on the fifth
day following posting, (iii) sent by post to another country, on the tenth day
following posting, and (iii) given or made by fax, upon dispatch and the receipt
of a transmission report confirming dispatch.

 

13.2 The initial address and facsimile for the Parties for the purposes of the
Agreement are:

If to the Purchaser:

 

Attention   :    ATC Asia Pacific Pte. Ltd. Address   :   

One Raffles Quay North Tower, Level 25,

Singapore 048583

Telephone   :    65 66225351 / 66225352 With Copies to      Attention   :   
General Counsel Address   :   

American Tower International, Inc.

116 Huntington Ave., 11th Floor,

Boston, MA 02116

Telephone   :    617-375-7500 Facsimile   :    617-375-7575 Attention   :   
Clifford Chance LLP Address   :   

31 West 52nd Street

New York, NY 10019

Telephone   :    212-878-8000 Facsimile   :    +1 212 878 8375

If to the Purchaser Guarantor:

 

Address   :    American Tower Corporation      116 Huntington Avenue, 11th Floor
     Boston, Massachusetts, U.S.A. 02116 Attention   :    General Counsel Fax  
:    (617) 375-7570 E-mail   :    ed.disanto@americantower.com With Copies to  
   Attention   :    Clifford Chance LLP Address   :   

31 West 52nd Street

New York, NY 10019

 

44



--------------------------------------------------------------------------------

Telephone   :    212-878-8000 Facsimile   :    +1 212 878 8375

If to the Company:

 

Address   :    D-2, 5th Floor, Southern Park,      Saket Place, Saket,      New
Delhi 110017, India Attention   :    Company Secretary Telephone   :    0124 -
66344703 E-mail   :    geetapuri.seth@viomnetworks.com

If to the Sellers, at the details provided at Schedule I against the name and
description of each of the Sellers respectively.

 

14 GOVERNING LAW

 

14.1 This Agreement and the documents to be entered into pursuant to it, and any
non-contractual obligations arising out of or in connection with the Agreement
and such documents, shall be governed by, and construed in accordance with, the
substantive Laws of India without giving effect to the principles of conflict of
Laws thereunder.

 

14.2 Any and all process may be served in any action or proceeding arising in
connection with this Agreement by notice pursuant to Clause 13. The Parties
hereby agree to waive all claims of error by reason of such service and that
such service, if delivered, sent or mailed, shall constitute good, proper and
sufficient service. Nothing herein shall affect the right of any Party to
service process in any other manner permitted by Law or to commence legal
proceedings or otherwise proceed against the other in any other jurisdiction to
enforce judgments or rulings of the below mentioned arbitration process.

 

14.3 Subject to Clause 15 below, (a) the Courts in (i) Delhi and (ii) Mumbai,
India shall have the jurisdiction to entertain and dispose of any proceeding
arising out of or from this Agreement against any of the Sellers, (b) the Courts
in the United States of America and India shall have the exclusive jurisdiction
to entertain and dispose of any proceeding arising out of or from this Agreement
or the ATC Guarantee, against the Purchaser, Purchaser Guarantor or American
Tower Corporation provided, however, that nothing provided hereinabove shall
restrict the ability of the Parties from enforcing any order/award in any other
jurisdiction or forum.

 

15 DISPUTE RESOLUTION

 

15.1 Any and all disputes or differences among the Parties arising out of or in
connection with this Agreement or its performance (other than in relation to
Clause 10 and Schedule X relating to tax matters) shall, so far as it is
possible, be settled amicably through consultation among the Parties.

 

15.2

If after thirty (30) days of consultation, the disputing Parties have failed to
reach an amicable settlement on any or all disputes or differences arising out
of or in connection with this

 

45



--------------------------------------------------------------------------------

  Agreement or its performance, such disputes or differences shall be submitted
to final and binding arbitration at the request of either of the disputing
Parties upon written notice to that effect to the other.

 

15.3 Such arbitration shall be under and on the terms of the Arbitration and
Conciliation Act, 1996 and shall be held in Delhi, India. All proceedings of
such arbitration shall be in the English language.

 

15.4 The arbitration panel shall consist of three (3) arbitrators, one
(1) arbitrator to be appointed by the Sellers jointly, one (1) arbitrator to be
appointed by the Purchaser and the third (3rd) arbitrator, who shall serve as
chairman, to be appointed jointly by the other two (2) arbitrators.

 

15.5 The arbitration panel shall have the power to order any interim or
conservatory measures that it deems appropriate.

 

15.6 If multiple disputes arise out of or in connection with this Agreement or
its performance then any or all such disputes may be determined in a single
arbitration.

 

15.7 In the event that an arbitration under this Agreement or its performance
has commenced and is still pending (the “Pending Arbitration”), when any other
arbitration is commenced under any of such documents, each disputing Party
hereby agrees that the arbitration panel in the Pending Arbitration shall have
the power to order consolidation of the subsequently commenced arbitration with
the Pending Arbitration (together, the “Consolidated Arbitration”), where the
request for consolidation is made prior to (i) the exchange of the final written
pleadings (excluding post-hearing briefs, or equivalent), or (ii) the
commencement of the final hearing on the merits in the Pending Arbitration (if
any), whichever is the later, and the arbitration panel in the Pending
Arbitration, in its absolute discretion, determines that:

 

  (a) the arbitrations relate to substantially similar questions of law or of
fact;

 

  (b) no Party would be unduly prejudiced; and

 

  (c) consolidation under these circumstances would not result in undue delay
for any of the arbitrations.

 

15.8 The arbitration panel in the Consolidated Arbitration shall consist of
three (3) arbitrators, one (1) arbitrator to be appointed by the Sellers
jointly, one (1) arbitrator to be appointed by the Purchaser and the third
(3rd) arbitrator, who shall serve as chairman, to be appointed jointly by the
other two (2) arbitrators.

 

15.9 The Parties agree that upon consolidation, they will promptly dismiss any
arbitration brought under this Agreement or its performance, the subject of
which has been consolidated into a Consolidated Arbitration in accordance with
this Clause 15.

 

15.10 Nothing shall preclude any Party from seeking interim or permanent
equitable or injunctive relief, or both, from any court having jurisdiction to
grant the same. The pursuit of equitable or injunctive relief shall not be a
waiver of the duty of the Parties to pursue any remedy for monetary damages
through the arbitration described in this Clause 15.

 

46



--------------------------------------------------------------------------------

16 MISCELLANEOUS

 

16.1 No Partnership

Nothing contained in this Agreement shall create or be deemed to create a
partnership or association of persons between or among the Parties, and no Party
shall hold itself out as an agent for any other Party, except with the express
prior written consent of the other Party.

 

16.2 Remedies, Waivers, Amendments and Consents

 

  (a) Unless otherwise provided for in this Agreement, no failure on the part of
any Party to exercise, and no delay on its part in exercising, any right or
remedy under this Agreement will operate as a waiver thereof, nor will any
single or partial exercise of any right or remedy preclude any other or further
exercise thereof or the exercise of any other right or remedy. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by Law.

 

  (b) Any provision of this Agreement may be amended only if all Parties so
agree in writing. Any waiver, and any consent by any of the Parties under any
provision of this Agreement, must be in writing and may be given subject to any
conditions thought fit by the person giving that waiver or consent. Any waiver
or consent shall be effective only in the instance and for the purpose for which
it is given.

 

16.3 Entire Agreement

This Agreement (together with any other documents referred to herein or therein)
constitutes the whole agreement among the Parties relating to the subject matter
hereof to the exclusion of any terms implied by law that may be excluded by
contract and supersedes any prior agreements or understandings relating to such
subject matter, including the indicative term sheet dated October 3, 2014
entered into between the Parties.

 

16.4 Invalidity

 

  (a) If any provision in this Agreement shall be held to be illegal, invalid or
unenforceable, in whole or in part, the provision shall apply with whatever
deletion or modification is necessary so that the provision is legal, valid and
enforceable and gives effect to the commercial intention of the Parties.

 

  (b) To the extent it is not possible to delete or modify the provision, in
whole or in part, under Clause 16.4(a), then such provision or part of it shall,
to the extent that it is illegal, invalid or unenforceable, be deemed not to
form part of this Agreement and the legality, validity and enforceability of the
remainder of this Agreement shall, subject to any deletion or modification made
under Clause 16.4(a), not be affected.

 

16.5 Successors Bound

This Agreement shall be binding on and shall inure to the benefit of and be
enforceable by the successors and permitted assigns of each of the Parties
hereto.

 

16.6 Counterparts

 

47



--------------------------------------------------------------------------------

This Agreement may be executed in one or more counterparts including
counterparts transmitted by facsimile or e-mail, each of which shall be deemed
to be an original, but all of which signed and taken together, shall constitute
one document.

 

16.7 Time

Any date or period as set out in any Clause of this Agreement may be extended
with the written consent of the Parties.

 

16.8 Good Faith

Each of the Parties hereto undertakes to do, in good faith, all things
reasonably within its power which are necessary or desirable to give effect to
the spirit and intent of this Agreement.

 

16.9 Independent Rights and Obligations

Each of the rights of the Parties under this Agreement are independent,
cumulative and without prejudice to all other rights available to them, and the
exercise or non-exercise of any such rights shall not prejudice or constitute a
waiver of any other right of the Party, whether under this Agreement or
otherwise.

 

16.10 Assignment

None of the Parties shall be entitled to assign its rights, benefits,
privileges, liabilities or obligations under this Agreement without the prior
written consent of the other Parties, except that: (i) the Purchaser may assign
any or all of its rights, interests and obligations under this Agreement before
Completion to any Affiliate provided that any such Affiliate agrees in writing
to be bound by all of the terms, conditions and provisions contained in this
Agreement (and the Transaction Documents, to the extent applicable), but no such
assignment shall relieve the Purchaser of its obligations under this Agreement
and the Transaction Documents and if such assignee does not perform such
obligations, shall be deemed to be a party to this Agreement and the Transaction
Documents; and (ii) each member of the Kanoria Block and TTSL may assign any or
all of their respective rights, interests and obligations under this Agreement
before Completion to any of their respective Affiliates (or TOF in case of
TTSL), provided that in each case, any such Affiliate agrees in writing to be
bound by all of the terms, conditions and provisions contained in this Agreement
(and the Transaction Documents, to the extent applicable), provided however that
SREI, QTIPL, Mr. Sunil Kanoria and TTSL shall continue to be party to this
Agreement and shall continue to be subject to their obligations hereunder. If
requested by the Purchaser, the Sellers agree to cause the Sale Shares or any
portion thereof at Completion to be transferred to any Affiliate of the
Purchaser, the Purchaser may direct. Subject to the foregoing, this Agreement is
binding upon, inures to the benefit of and is enforceable by the Parties to this
Agreement and their respective successors and assigns. Further, the Purchaser
may collaterally assign its respective rights and interests under this Agreement
to any financial institution providing secured debt financing to the Purchaser
or any of its respective Affiliates, subject to the prior written consent of the
Sellers. Upon such permitted assignment, the references in this Agreement to the
Purchaser, respectively, shall also apply to any such assignee unless the
context otherwise requires.

 

16.11 Reasonableness

 

48



--------------------------------------------------------------------------------

Each of the Sellers and the Purchaser confirms it has received independent legal
advice relating to all the matters provided for in this Agreement, including the
terms of Clause 16.3, and agrees that the provisions of this Agreement
(including the Sellers’ Disclosure Schedule, Company Disclosure Schedule and all
documents entered into pursuant to this Agreement) are fair and reasonable.

 

16.12 Guarantee

 

  (a) The Purchaser Guarantor hereby agrees that if the Purchaser fails to make
the payment of the Purchase Consideration when it is due under or pursuant to
this Agreement (after giving effect to all applicable grace, notice and/or cure
periods), the Purchaser Guarantor shall pay such amount to the Sellers.

 

  (b) Subject to Clause 16.12(e), the Purchaser Guarantor’s obligations under
this Clause 16.12 will not be affected by any matter or thing that, but for this
provision, might operate to affect or prejudice those obligations, including
without limitation:

 

  (i) any time or indulgence granted to, or composition with, the Purchaser or
any other person;

 

  (ii) the taking, variation, renewal or release of, or neglect to perfect or
enforce this Agreement, or any right, guarantee, remedy or security from or
against the Purchaser or any other person; or

 

  (iii) any variation or change to the terms of this Agreement.

 

  (c) Until the Purchase Consideration has been paid in full, the Purchaser
Guarantor will neither take nor hold any security from the Purchaser in respect
of this Agreement and any such security which is held in breach of this
provision will be held by the Purchaser Guarantor in trust for the Sellers.

 

  (d) The provisions of this Clause 16.12 may, with the prior written consent of
the Sellers, and, subject to Clause 16.12(e), be enforced by the Sellers against
the Purchaser Guarantor.

 

  (e) The Sellers shall have no greater rights against the Purchaser Guarantor
than it has against the Purchaser under this Agreement.

 

  (f) The provisions of this Clause 16.12 may be varied or terminated by
agreement between the Parties (and the Sellers may also release or compromise in
whole or in part any liability in respect of rights or claims contemplated by
this Clause without the consent of the Purchaser).

 

  (g) The Purchaser Guarantor warrants to the Sellers that:

 

  (i) it is validly existing and is a company duly incorporated under the law of
its jurisdiction of incorporation;

 

  (ii) it has the legal right and full power and authority to enter into and
perform its obligations under this Agreement;

 

49



--------------------------------------------------------------------------------

  (iii) its execution of, and the compliance with, the terms of this Agreement
does not and will not conflict with or constitute a default under any provision
of:

 

  (A) any agreement or instrument to which it is a party; or

 

  (B) its constitutional and corporate documents; or

 

  (C) any order, judgment, decree or regulation or any other restriction of any
kind by which the Purchaser Guarantor is bound;

 

  (iv) this Agreement will, when executed, constitute a legal, valid and binding
obligation on the Purchaser Guarantor, in accordance with its respective terms,
subject only to creditors’ rights;

 

  (v) it has duly executed this Agreement and has taken all corporate action
required by it to authorise it to enter into and to perform this Agreement; and

 

  (vi) it has, and will continue to have for the duration of this Agreement,
sufficient assets and resources for the performance of its obligations under
this Agreement and in particular for the payment of the Purchase Consideration
when it is due and payable pursuant to the terms of this Agreement.

 

  (h) The Purchaser and the Purchaser Guarantor shall ensure that American Tower
Corporation shall back the guarantee obligations of the Purchaser Guarantor
under this Clause 16.12 and issue the ATC Guarantee to the Sellers as of the
Execution Date.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have entered into this Agreement on the day and
year first above written.

 

ATC ASIA PACIFIC PTE. LTD.

/s/ EDMUND DISANTO

Authorised Signatory Name:  

Edmund DiSanto

Designation:  

Director

 

AMERICAN TOWER INTERNATIONAL, INC.

/s/ EDMUND DISANTO

Authorised Signatory Name:  

Edmund DiSanto

Designation:  

EVP

 

 

(This page intentionally left blank. Signature pages follow)

 

51



--------------------------------------------------------------------------------

TATA TELESERVICES LIMITED

/s/ SRINATH NARASIMHAN

Authorised Signatory Name:  

Srinath Narasimhan

Designation:  

Managing Director

(This page intentionally left blank. Signature pages follow)

 

52



--------------------------------------------------------------------------------

SREI INFRASTRUCTURE FINANCE LIMITED

/s/ SANJEEN SANCHETI

Authorised Signatory Name:   

Sanjeen Sancheti

Designation:   

Chief Strategy Officer

MR. SUNIL KANORIA

/s/ SANJEEN SANCHETI

Authorised Signatory

Name:   

Sanjeen Sancheti

RESURGENT INFRATEL PRIVATE LIMITED

/s/ SANJEEN SANCHETI

Authorised Signatory Name:   

Sanjeen Sancheti

OPTIMUM INFRATEL PRIVATE LIMITED

/s/ SANJEEN SANCHETI

Authorised Signatory Name:   

Sanjeen Sancheti

QUIPPO TELECOM INFRASTRUCTURE PRIVATE LIMITED

/s/ SANJEEN SANCHETI

Authorised Signatory Name:   

Sanjeen Sancheti

CONFIDENT SOLAR PRIVATE LIMITED

/s/ SANJEEN SANCHETI

Authorised Signatory Name:   

Sanjeen Sancheti

RIGHT TOWERS PRIVATE LIMITED

/s/ SANJEEN SANCHETI

Authorised Signatory Name:   

Sanjeen Sancheti

MR. AJAY KUMAR AGARWAL (TRUSTEE-AKSYAKALA TRUST)

/s/ SANJEEN SANCHETI

Authorised Signatory Name:   

Sanjeen Sancheti

 

 

53



--------------------------------------------------------------------------------

FUNDERBURK MAURITIUS LIMITED.

/S/ GERARD AMAL WAHAB

Authorised Signatory

Name:  

Gerard Amal Wahab

Designation:  

Director

             

/s/ NIGEL GOVETT

Authorised Signatory Name:  

Nigel Govett

Designation:  

Director

 

 

(This page intentionally left blank. Signature pages follow)

 

54



--------------------------------------------------------------------------------

INDIVEST PTE LTD

/s/ SURESH BALASUBRAMANIAN

Authorised Signatory Name:  

Suresh Balasubramanian

Designation:  

Director

(This page intentionally left blank. Signature pages follow)

 

55



--------------------------------------------------------------------------------

IDFC PRIVATE EQUITY FUND II

/s/ SATISH MANDHANA

Authorised Signatory Name:  

Satish Mandhana

Designation:  

Managing Partner and CIO

(This page intentionally left blank. Signature pages follow)

 

56



--------------------------------------------------------------------------------

THE INFRASTRUCTURE FUND OF INDIA, LLC

/s/ KAPILDEO JOORY

Authorised Signatory Name:  

Kapildeo Joory

Designation:  

Director

(This page intentionally left blank. Signature pages follow)

 

57



--------------------------------------------------------------------------------

AMP CAPITAL ASIAN GIANTS INFRASTRUCTURE FUND

/s/ KAPILDEO JOORY

Authorised Signatory Name:  

Kapildeo Joory

Designation:  

Director

(This page intentionally left blank. Signature pages follow)

 

58



--------------------------------------------------------------------------------

EVEREST CAPITAL (M) LTD.

/s/ W. GAGE MCAFEE

Authorised Signatory Name:  

W. Gage McAfee

Designation:  

Director

(This page intentionally left blank. Signature pages follow)

 

59



--------------------------------------------------------------------------------

INDIA INFRASTRUCTURE FUND

/s/ MAYANR BANSAL

Authorised Signatory Name:  

Mayanr Bansal

Designation:  

Director - Infrastructure

(This page intentionally left blank. Signature pages follow)

 

60



--------------------------------------------------------------------------------

VIOM NETWORKS LIMITED

/S/ SYED SAFANI

Authorised Signatory Name:  

Syed Safani

Designation:  

CEO

 

/S/ SHIRISHI MANIAR

Authorised Signatory Name:  

Shirishi Maniar

Designation:  

CFO

 

61